Exhibit 10.1
 
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securitites and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
dated as of July 10, 2012
 
 
among
 
MERUS LABS INTERNATIONAL INC.,
 
as Borrower,
 
 
MERUS LABS LUXCO S.À R.L,
 
MERUS LABS INC.,
 
ECG HOLDINGS INC.,
 
and
 
MERUS LABS NETHERLANDS B.V.
 
as Loan Parties,
 
 
PDL BIOPHARMA, INC.,
 
as Lender,
 
 
and
 
PDL BIOPHARMA, INC.,


as Agent
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
Page
 
Section 1.
  Definitions; Interpretation.
1
1.1.
  Definitions
1
1.2.
  Interpretation
19
1.3.
  UCC References; Dutch Terms
20
1.4.
  Pro Forma Calculation
20
Section 2.
  Credit Facilities.
22
2.1.
  Loans
22
   
2.1.1.
 
Initial Loan
22
   
2.1.2.
 
Additional Loan
22
   
2.1.3.
 
General
22
2.2.
  Loan Accounting
22
   
2.2.1.
 
Recordkeeping
22
   
2.2.2.
 
Notes
22
2.3.
  Interest
23
   
2.3.1.
 
Interest Rate
23
   
2.3.2.
 
Interest Payments
23
   
2.3.3.
 
Computation of Interest
23
   
2.3.4.
 
Interest Act (Canada)
23
   
2.3.5.
 
Maximum Lawful Rate.
23
2.4.
  Prepayment
24
   
2.4.1.
 
Voluntary Prepayment
24
   
2.4.2.
 
Mandatory Prepayment
24
   
2.4.3.
 
Prepayments
24
2.5.
  Scheduled Repayment
25
   
2.5.1.
 
First Scheduled Payment of the Initial Loan
25
   
2.5.2.
 
Second Scheduled Payment of the Initial Loan
25
   
2.5.3.
 
Third Scheduled Payment
25
   
2.5.4.
 
Payment on Maturity Date
25
2.6.
  Payment
25
   
2.6.1.
 
Making of Payments
25
   
2.6.2.
 
Application of Payments and Proceeds.
25
   
2.6.3.
 
Payment Dates
26
   
2.6.4.
 
Set-off
26
   
2.6.5.
 
Currency Matters
26

 
 
i

--------------------------------------------------------------------------------

 
 
Section 3.
  Yield Protection.
27
3.1.
     
Taxes
27
3.2.
     
Increased Cost
28
3.3.
     
Mitigation of Circumstances
29
3.4.
     
Conclusiveness of Statements; Survival
29
Section 4.
  Conditions Precedent.
29
4.1.
  Initial Loan
29
   
4.1.1.
 
Consummation of Purchase
29
   
4.1.2.
 
Delivery of Loan Documents
30
   
4.1.3.
 
Payment of Fees and Expenses
31
   
4.1.4.
 
Representations and Warranties
31
   
4.1.5.
 
No Default
31
   
4.1.6.
 
No Material Adverse Change
31
Section 5.
  Representations and Warranties.
31
5.1.
  Organization
31
5.2.
  Authorization; No Conflict
32
5.3.
  Validity; Binding Nature
32
5.4.
  Financial Condition
32
5.5.
  No Material Adverse Change
33
5.6.
  Litigation
33
5.7.
  Ownership of Properties; Liens
33
5.8.
  Capitalization; Subsidiaries
33
5.9.
  Pension Plans
34
5.10.
  Compliance with Law; Investment Company Act; Other Regulated Entities
35
5.11.
  Margin Stock
36
5.12.
  Taxes
36
5.13.
  Solvency
37
5.14.
  Environmental Matters
37
5.15.
  Insurance
37
5.16.
  Information
38
5.17.
  Intellectual Property
38
5.18.
  Labor Matters
38
5.19.
  Canadian Labour Matters
38
5.20.
  No Default
39
5.21.
  Foreign Assets Control Regulations and Anti-Money Laundering
39
   
5.21.1.
 
OFAC
39
   
5.21.2.
 
Patriot Act
39
5.22.
  Senior Debt
40
5.23.
  Withholdings and Remittances
40
5.24.
  Asset Purchase Documentation
40
5.25.
  Inactive Subsidiaries
40

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 6.
  Affirmative Covenants.
40
6.1.
  Information
40
   
6.1.1.
 
Annual Report
41
   
6.1.2.
 
Quarterly Reports
41
   
6.1.3.
 
[Reserved]
41
   
6.1.4.
 
Compliance Certificate
41
   
6.1.5.
 
[Reserved]
41
   
6.1.6.
 
Notice of Default; Litigation; ERISA Matters
41
   
6.1.7.
 
Management Report
42
   
6.1.8.
 
Projections
42
   
6.1.9.
 
Other Information
42
6.2.
  Books; Records; Inspections
42
6.3.
  Maintenance of Property; Insurance
43
6.4.
  Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities
43
6.5.
  Maintenance of Existence
44
6.6.
  Employee Benefit Plans
44
6.7.
  Environmental Matters
45
6.8.
  Asset Purchase
45
6.9.
  Further Assurances
45
6.10.
  Post-Closing Obligations
46
6.11.
  Board Observer
47
Section 7.
  Negative Covenants.
47
7.1.
  Debt
47
7.2.
  Liens
49
7.3.
  [Omitted]
50
7.4.
  Restricted Payments
50
7.5.
  Mergers; Consolidations; Asset Sales
51
7.6.
  Modification of Asset Purchase and Organizational Documents
52
7.7.
  Use of Proceeds
52
7.8.
  Transactions with Affiliates
52
7.9.
  Inconsistent Agreements
53
7.10.
  Business Activities
53
7.11.
  Investments
53
7.12.
  Fiscal Year
54
7.13.
  Financial Covenants
54
   
7.13.1.
 
EBITDA
54
   
7.13.2.
 
Maximum Total Leverage Ratio
55
   
7.13.3.
 
Minimum Net Sales
56
   
7.13.4.
 
Sinking Fund Deposit Cure
57
   
7.13.5.
 
Principal Repayment
58
7.14.
  Deposit Accounts and Securities Accounts
58
7.15.
  Sale-Leasebacks
58
7.16.
  Hazardous Substances
58
7.17.
  Asset Purchase Agreement Indemnity
59
7.18.
  Establishment of Defined Benefit Plan
59
7.19.
  ERISA Liability
59
7.20.
  Inactive Subsidiaries
59

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 8.
  Events of Default; Remedies.
59
8.1.
  Events of Default
59
   
8.1.1.
 
Non-Payment of Credit
59
   
8.1.2.
 
Default Under Other Debt.
59
   
8.1.3.
 
Bankruptcy; Insolvency
60
   
8.1.4.
 
Plan of Arrangement
60
   
8.1.5.
 
Non-Compliance with Loan Documents.
60
   
8.1.6.
 
Representations; Warranties
60
   
8.1.7.
 
[Reserved]
60
   
8.1.8.
 
Canadian Pensions Plans
61
   
8.1.9.
 
Judgments.
61
   
8.1.10.
 
Invalidity of Collateral Documents
61
   
8.1.11.
 
Invalidity of Subordination Provisions
61
   
8.1.12.
 
Change of Control
61
8.2.
  Remedies
61
8.3.
  Borrower’s Right to Cure
62
Section 9.
  Agent.
62
9.1.
  Appointment; Authorization
62
9.2.
  Delegation of Duties
62
9.3.
  Limited Liability
63
9.4.
  Successor Agent
63
9.5.
  Collateral Matters
63

 
 
iv

--------------------------------------------------------------------------------

 
 
Section 10.
  Miscellaneous.
64
10.1.
  Waiver; Amendments
64
10.2.
  Notices
64
10.3.
  Computations
64
10.4.
  Costs; Expenses
65
10.5.
  Indemnification by Borrower
65
10.6.
  Marshaling; Payments Set Aside
66
10.7.
  Nonliability of the Lender
66
10.8.
  Anti-Money Laundering.
66
10.9.
  Currency Indemnity
67
10.10.
  Confidentiality
67
10.11.
  Captions
68
10.12.
  Nature of Remedies
68
10.13.
  Counterparts
68
10.14.
  Severability
69
10.15.
  Entire Agreement
69
10.16.
  Successors; Assigns
69
10.17.
  Governing Law
69
10.18.
  Forum Selection; Consent to Jurisdiction; Service of Process
69
10.19.
  Waiver of Jury Trial
70
10.20.
  Collateral Agent
70

 
 
v

--------------------------------------------------------------------------------

 
 
Annexes
Annex I
Commitments

Annex II
Addresses

 
Exhibits
Exhibit A
Form of Compliance Certificate

Exhibit B
Form of Note

 
Schedules
Schedule 4.1.6
Material Adverse Changes

Schedule 5.4
Consolidated Financial Projections

Schedule 5.6
Litigation

Schedule 5.7
Real Property

Schedule 5.8
Capitalization

Schedule 5.9(b)
Canadian Employees

Schedule 5.10
Authorizations, Permits, Licenses and Approvals

Schedule 5.12
Taxes

Schedule 5.14
Environmental Matters

Schedule 5.15
Insurance

Schedule 5.18
Labor Matters

Schedule 5.19
Canadian Labour Matters

Schedule 5.25
Certificated Inactive Subsidiaries

Schedule 7.1
Existing Debt

Schedule 7.2
Permitted Liens

Schedule 7.5
Mergers, Consolidations, Asset Sales

Schedule 7.9
Existing Agreements

Schedule 7.11
Existing Investments

Schedule 7.14
Bank Accounts



 
vi

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This Credit Agreement dated as of July 10, 2012, (as amended, restated or
otherwise modified from time to time, this “Agreement”) is made among MERUS LABS
INTERNATIONAL INC., a corporation organized under the laws of British Columbia
(“Borrower”), the Loan Parties named herein, PDL BIOPHARMA, INC. (the
“Lender”),  and PDL BIOPHARMA, INC., not individually, but as Agent (as defined
below).
 
Borrower and the other Loan Parties have agreed to enter into this Agreement
with the Lender and Agent evidencing their agreement to incur the Loans, and in
connection therewith, to make the representations and warranties, covenants and
undertakings as hereinafter set forth.
 
Section 1.
Definitions; Interpretation.

 
1.1.           Definitions.  When used herein the following terms shall have the
following meanings:
 
“Acceleration Event” means the occurrence of any of the following:  (i) an Event
of Default under Section 8.1.3; (ii) an Event of Default under Section 8.1.1 and
the termination of the Commitments pursuant to Section 8.2; or (iii) any other
Event of Default under Section 8.1 and the election by the Lender to declare the
Obligations to be due and payable pursuant to Section 8.2.
 
“Acquired Person” has the meaning set forth in Section 1.4.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the Stock of any Person, or otherwise causing any Person to
become a Subsidiary, (c) a merger, consolidation, amalgamation or any other
combination with another Person (other than a combination between two Persons
that prior to the merger, consolidation, amalgamation or combination were
already Loan Parties) and (d) the acquisition of a brand, line of business,
division, branch, product line, marketing rights with respect to a product line,
operating division or other unit operation of any Person.
 
“Additional Commitment” means, as to the Lender, the Lender’s commitment to
provide the Additional Loan pursuant to Section 2.1.2.  The amount of the
Additional Commitment shall be set forth on Annex I.
 
“Additional Loan” has the meaning given in the definition of “Loans”.
 
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) any officer or director of such Person.  A Person shall be deemed
to be “controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, neither Agent nor the Lender shall be deemed an Affiliate of any Group
Member.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agent” means PDL BioPharma, Inc. in its capacity as administrative agent for
the Lender hereunder and any successor thereto in such capacity.
 
“Agreement” has the meaning set forth in the Preamble.
 
“AML Legislation” has the meaning set forth in Section 10.8.
 
“Asset Purchase” means the purchase of the “Transferred Assets” (as defined in
the Asset Purchase Agreement) pursuant to the Asset Purchase Agreement.
 
“Asset Purchase Agreement” means the Asset Purchase Agreement dated as of July
11, 2012 between Novartis and Merus Labs Luxco S.à r.l.
 
“Asset Purchase Documents” means the Asset Purchase Agreement and the other
material documents, agreements and instruments executed and delivered in
connection therewith, including, without limitation, the License Agreement, the
Supply Agreement, the TM Assignment Documents, the Patent Assignment Documents
and the Domain Name Assignment Documents (in each case as defined in the Asset
Purchase Agreement).
 
“Asset Purchase Transactions” means the transactions contemplated by the Asset
Purchase Documents.
 
“Asset Purchaser” means Merus Labs Luxco S.à r.l.
 
“Board Observer” has the meaning as set forth in Section 6.11.
 
“Board Meeting” has the meaning as set forth in Section 6.11.
 
“Borrower” has the meaning set forth in the Preamble.
 
“Business Day” means any day on which commercial banks are open for commercial
banking business in New York, New York, and on which dealings are carried on in
the London interbank eurodollar market.
 
“Canadian Dollars” and “CDN$” each mean lawful currency of Canada.
 
“Canadian Employee” means any employee or former employee of a Canadian Loan
Party.
 
“Canadian Employee Benefits Legislation” means the Canada Pension Plan (Canada),
the Pension Benefits Standards Act (British Columbia), and any Canadian federal,
provincial or local counterparts or equivalents, in each case, as applicable and
as amended from time to time.
 
“Canadian Employee Plan” means any employee benefit, health, welfare,
supplemental unemployment benefit, bonus, pension, supplemental pension, profit
sharing, retiring allowance, severance, deferred compensation, stock
compensation, stock purchase, retirement, life, hospitalization insurance,
medical, dental, disability or other employee group or similar benefit or
employment plans or supplemental arrangements applicable to the Canadian
Employees.
 
 
2

--------------------------------------------------------------------------------

 
 
“Canadian Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of the Closing Date, made by each Loan Party (other than
Merus Labs Luxco S.à r.l) and other grantor or pledgor signatory thereto in
favor of Agent, and governed by the laws of British Columbia, as amended,
restated or otherwise modified from time to time in accordance with the terms
hereof and thereof.
 
“Canadian Loan Parties” means each Loan Party organized under the laws of Canada
or a province thereof, including, for greater certainty, the Borrower and Merus
Labs Inc.
 
“Canadian Pension Plan” means any pension plan required to be registered under
the Income Tax Act (Canada) or any Canadian federal or provincial law and or
contributed to by a Canadian Loan Party for its Canadian Employees or former
Canadian Employees, including any pension benefit plan within the meaning of the
Pension Benefits Standards Act (British Columbia), but does not include the
Canada Pension Plan maintained by the Government of Canada or the Quebec Pension
Plan maintained by the Province of Quebec.
 
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with IFRS, is accounted for as a capital lease on the
balance sheet of such Person.
 
“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
Canadian or the United States Government or any agency thereof, (b) commercial
paper, or corporate demand notes, in each case rated at least A-l by Standard &
Poor’s Ratings Group or P-l by Moody’s Investors Service, Inc., (c) any
certificate of deposit (or time deposit represented by a certificate of deposit)
or banker’s acceptance maturing not more than one year after such time, or any
overnight Federal Funds transaction that is issued or sold by a commercial
banking institution that is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000, (d) any repurchase agreement entered into with any commercial
banking institution of the nature referred to in clause (c) above which (i) is
secured by a fully perfected security interest in any obligation of the type
described in any of clauses (a) through (c) above and (ii) has a market value at
the time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such commercial banking institution thereunder, (e)
money market accounts or mutual funds which invest predominantly in assets
satisfying the foregoing requirements and (f) other short term liquid
investments approved in writing by Agent.
 
“Change of Control” means an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13-d and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Stock that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of fifty percent (50%) or more of the Stock and Stock Equivalents of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully diluted basis (and taking
into account all such securities that such person or group has the right acquire
pursuant to any option right); or
 
 
3

--------------------------------------------------------------------------------

 
 
(b) individuals who on the Closing Date constituted the board of directors or
similar governing body of the Borrower (together with any new directors whose
election or appointment by such board of directors or similar governing body or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of a majority of the directors of the Borrower then still in office
who were either directors on the Closing Date or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors or similar governing body of the Borrower
then in office.
 
“Closing Date” means the date on which the conditions set forth in Section 4.1
have been satisfied or waived by the Lender.
 
“Closing Date Commitment” means, as to the Lender, the Lender’s commitment to
provide the Initial Loan pursuant to Section 2.1.1.  The amount of the Closing
Date Commitment shall be set forth on Annex I.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party and any other Person who has
granted a Lien to the Agent, in or upon which a Lien now or hereafter exists in
favor of the Lender or the Agent for the benefit of the Agent and the Lender,
whether under this Agreement or under any other documents executed by any such
Persons and delivered to the Agent.
 
“Collateral Access Agreement” means an agreement in form and substance
satisfactory to Agent in its reasonable discretion pursuant to which a mortgagee
or lessor of real property on which Collateral is stored or otherwise located,
or a warehouseman, processor or other bailee of Inventory or other property
owned by any Loan Party, acknowledges the Liens of Agent and waives (or, if
approved by Agent, subordinates) any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permits Agent
reasonable access to and use of such real property during the continuance of an
Event of Default to assemble, complete and sell any Collateral stored or
otherwise located thereon.
 
“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreements, each Mortgage, the Luxembourg Collateral Documents, the Netherlands
Collateral Documents and each other agreement or instrument pursuant to or in
connection with which any Loan Party or any other Person grants a security
interest in any Collateral to Agent for the benefit of the Lender or pursuant to
which any such security interest in Collateral is perfected, each as amended,
restated or otherwise modified from time to time in accordance with the terms
hereof and thereof.
 
“Commitment” means the Closing Date Commitment and/or the Additional Commitment,
as applicable.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.
 
 
4

--------------------------------------------------------------------------------

 
 
“Computation Period” means each period of two consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.
 
“Consideration” means the value of all cash, Cash Equivalent Investments, Stock
(which in the case of Qualified Preferred Stock is the aggregate liquidation
preference of such Qualified Preferred Stock), Stock Equivalents, securities and
“earn-outs” and other similar agreements representing purchase consideration
paid or payable for any Permitted Acquisition, whether payable at or prior to
the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Debt, with “earn-outs” and other similar agreements
valued at the maximum amount reasonably anticipated to be paid therefor.
 
“Consolidated Net Income” means, with respect to Borrower and its Subsidiaries
for any period, the consolidated net income (or loss) of Borrower and its
Subsidiaries for such period, excluding (i) consolidated net income of any
Person for any period prior to such Person becoming a Subsidiary, (ii) any gains
or losses from dispositions of any assets, (iii) any extraordinary gains or
extraordinary losses, (iv) any net income of any Subsidiary to the extent that
such Subsidiary is unable, by virtue of any legal or contractual prohibition,
from distributing such net income to the Borrower, and (iv) any gains or losses
from discontinued operations.
 
“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, to provide
security for the obligations of a debtor or otherwise to assure a creditor
against loss) any indebtedness, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Stock of
any other Person.  The amount of any Person’s obligation in respect of any
Contingent Obligation shall (subject to any limitation set forth therein) be
deemed to be the principal amount of the indebtedness, obligation or other
liability supported thereby or the amount of the dividends or distributions
guaranteed, as applicable.
 
“Control Agreement” means a tri-party deposit account, securities account or
commodities account Control Agreement by and among the applicable Loan Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance  satisfactory in all respects to Agent in its
reasonable discretion and in any event providing to Agent either (i) “control”
of such deposit account, securities or commodities account within the meaning of
Articles 8 and 9 of the UCC or (ii) “control” of such securities account within
the meaning of the PPSA.   For certainty for any Canadian deposit account, such
term shall also refer to a “blocked account agreement” with respect to such
deposit account, notwithstanding that the execution and delivery of such
agreement is not a perfection requirement.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.
 
 
5

--------------------------------------------------------------------------------

 
 
“Curable Default” has the meaning set forth in Section 8.3.
 
“Current Ratio” means, as of any date of determination, the ratio of (a) cash to
(b) current accounts payable (as determined in accordance with IFRS).
 
“DCC” means the Dutch Civil Code (Burgerlijk Wetboek).
 
“Dutch Loan Party” means a Loan Party incorporated under Dutch law, including,
for greater certainty, Merus Labs Netherlands B.V., with corporate seat in
Amsterdam, the Netherlands.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with IFRS, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person (with the amount thereof
being measured as the fair market value of such property), (f) all obligations,
contingent or otherwise, with respect to letters of credit (whether or not
drawn), banker’s acceptances and surety bonds issued for the account of such
Person, (g) all Hedging Obligations of such Person, (h) all Contingent
Obligations of such Person, (i) all non-compete payment obligations and
earn-out, purchase price adjustment and similar obligations, (j) all obligations
of such Person in respect of Disqualified Capital Stock issued by such Person,
(k) all indebtedness of the types listed in (a) through (j) and (l) of any
partnership of which such Person is a general partner and (l) all obligations of
such Person under any synthetic lease transaction, where such obligations are
considered borrowed money indebtedness for tax purposes but the transaction is
classified as an operating lease in accordance with IFRS.
 
“Default” means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.
 
“Default Rate” has the meaning set forth in Section 2.3.1.
 
“Defined Benefit Plan” means any Canadian Pension Plan which contains a “defined
benefit provision” as defined in subsection 147.1(1) of the Income Tax Act
(Canada).
 
“Disposition” means, as to any asset or right of any Group Member, (a) any sale,
lease, assignment or other transfer pursuant to Section 7.5(b)(ii), (b) any
loss, destruction or damage of property or (c) any condemnation, confiscation,
requisition, seizure or taking of property.
 
“Disqualified Capital Stock” means any Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the 365th day after the Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Stock referred to in (a) above, in each case at any time
on or prior to the 365th day after the Maturity Date, or (c) contains any
repurchase obligation which may come into effect prior to the Obligations being
Paid in Full; provided that any Stock that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof (or the holders
of any security into or for which such Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem or repurchase
such Stock upon the occurrence of a change in control or an asset sale occurring
prior to the 365th day after the Maturity Date shall not constitute Disqualified
Capital Stock if such Stock provides that the issuer thereof will not redeem or
repurchase any such Stock pursuant to such provisions prior to the repayment in
full of the Obligations.
 
 
6

--------------------------------------------------------------------------------

 
 
“Dollar” and “$” mean lawful currency of the United States of America.
 
“Domain Name Assignment Documents” has the meaning set forth in the Asset
Purchase Agreement.
 
“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income for such period,
without duplication, (i) Interest Expense, (ii) income tax expense, (iii)
depreciation and amortization, (iv) transaction expenses incurred in connection
with the Asset Sale and the financing contemplated by this Agreement, (v)
non-cash stock compensation expense, (vi) any non-cash non-recurring charges or
expenses, and (vii) any extraordinary or non-recurring charges or expenses
approved in writing by the Agent minus, to the extent included in determining
Consolidated Net Income for such period, all non-cash gains for such period.
 
“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility under or for violation of any Environmental Law, or for release
or injury to the environment or any Person or property or natural resources.
 
“Environmental Laws” means all present or future federal, state, provincial or
local laws, statutes, common law duties, rules, regulations, ordinances and
codes, including all amendments, together with all administrative orders,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case relating to any matter
arising out of or relating to health and safety, or pollution or protection of
the environment, natural resources or workplace, including any of the foregoing
relating to the presence, use, production, recycling, reclamation, generation,
handling, transport, treatment, storage, disposal, distribution, discharge,
release, emission, control, cleanup or investigation or management of any
Hazardous Substance.
 
“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the Agent converting the first currency into the second currency at
approximately 12:00 noon (New York time) in a commercially reasonable manner.
 
 
7

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Event of Default” means any of the events described in Section 8.1.
 
“Excess Cash” means, as of any date of determination, Unrestricted Cash in
excess of the amount of Unrestricted Cash that would be required to maintain a
Current Ratio of 1.2 to 1.0.
 
“Excluded Taxes” has the meaning set forth in Section 3.1(a).
 
“Fee Letter” means the Fee Letter, dated as of or before the Closing Date,
signed by the Lender and Agent, accepted and agreed to by the Borrower, and
governed by the laws of New York.
 
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
 
“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries, which
period shall be the 12-month period ending on September 30 of each year.
 
“Fixed Charges” means, for any period, and with respect to the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with IFRS, the
sum, without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Debt that are
required to be paid during such period, (c) all federal, state, and local income
taxes paid in cash with respect to such period and (d) all Restricted Payments
paid (whether in cash or other property, other than common Stock) during such
period.
 
“Fixed Charges Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such Computation Period of EBITDA to (b) the total for such
Computation Period of Fixed Charges.
 
“Fixed Charges Coverage Ratio Requirement” means, for any Computation Period,
the  applicable Fixed Charges Coverage Ratio set forth below at the end of each
such Computation Period:
 
 
8

--------------------------------------------------------------------------------

 
 
Computation  Period
Amount
September 30, 2012
2.3:1.0
December 31, 2012
2.3:1.0
March 31, 2013
2.3:1.0
June 30, 2013
2.3:1.0
September 30, 2013
2.3:1.0
December 31, 2013
2.3:1.0
March 31, 2014
2.3:1.0
June 30, 2014
2.3:1.0
September 30, 2014
2.3:1.0
December 31, 2014
2.3:1.0
March 31, 2015
2.3:1.0

 
“Foreign Lender” means the Lender to the extent that it is not resident in
Canada for purposes of the Tax Act.
 
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.
 
“Gross Sales” means, with respect to the Products for any Computation Period,
the gross revenue from the sale of such Products as shown or as would be shown
in the consolidated financial statements of the Loan Parties prepared for such
period in accordance with IFRS applied on a consistent basis.  For the avoidance
of doubt, no Disposition shall be included in Gross Sales.
 
“Group Member” means Borrower and each Subsidiary of Borrower.
 
“Guarantee and Collateral Agreements” means the U.S. Guarantee and Collateral
Agreement and the Canadian Guarantee and Collateral Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
“Hazardous Substances” means any waste, chemical, substance, or material listed,
defined, classified, or regulated as a hazardous waste, hazardous substance,
pollutant, contaminant, toxic substance, or hazardous, dangerous or radioactive
material, chemical or waste or otherwise regulated by any Environmental Law,
including, without limitation, any petroleum or any derivative, waste, or
byproduct thereof, radon, asbestos, and polychlorinated biphenyls, and any other
substance, the storage, manufacture, disposal, treatment, generation, use,
transportation, remediation, release into or concentration in the environment of
which is prohibited, controlled, regulated or licensed by any governmental
authority under any Environmental Law.
 
“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices.  The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
IFRS.
 
“IFRS” means the International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, the Canadian Accounting Standards Board, or any successor to any
such Board, or the Securities and Exchange Commission, as the case may be), as
in effect from time to time.
 
“Inactive Subsidiaries” means the following Subsidiaries:  ECG Properties Inc.,
Envoy Securities Corp., and Orbis Pharma Inc.
 
“Indemnified Liabilities” has the meaning set forth in Section 10.5.
 
“Initial Loan” has the meaning given in the definition of “Loans”.
 
“Insolvency Regulation” means the Council Regulation (EC) n°1346/2000 of 29 May
2000 on insolvency proceedings.
 
“Intellectual Property” means all rights, title and interests in intellectual
property arising under any Requirement of Law and all IP Ancillary Rights
relating thereto, including all Copyrights, Patents, Trademarks, Internet Domain
Names, Trade Secrets, industrial designs, integrated circuit topographies, plant
breeders’ rights and rights under IP Licenses.
 
“Interest Expense” means for any period the consolidated interest expense of
Borrower and its Subsidiaries for such period (including all imputed interest on
Capital Leases).
 
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any requirement of law in internet domain names.
 
“Inventory” means all the “inventory” (as such term is defined in the UCC or the
PPSA, as applicable) of the Borrower and its Subsidiaries, including, but not
limited to, all merchandise, raw materials, parts, supplies, work-in-process and
finished goods intended for sale, together with all the containers, packing,
packaging, shipping and similar materials related thereto, and including such
inventory as is temporarily out of the Borrower’s or such Subsidiary’s custody
or possession, including inventory on the premises of others and items in
transit.
 
 
10

--------------------------------------------------------------------------------

 
 
“Investment” means, with respect to any Person, (a) the purchase of any debt or
equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Contingent Obligation
in respect of obligations of any other Person or (d) the making of an
Acquisition.
 
“IP Ancillary Rights” means, with respect to an item of Intellectual Property
all foreign counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of,
such Intellectual Property and all income, royalties, proceeds and liabilities
at any time due or payable or asserted under or with respect to any of the
foregoing or otherwise with respect to such Intellectual Property, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other IP Ancillary Right.
 
“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in any
Intellectual Property.
 
“IRC” means the Internal Revenue Code of 1986, as amended.
 
“Issuing Bank” means Wells Fargo Bank, N.A., the issuing bank of the Novartis
Letter of Credit.
 
“Legal Costs” means, with respect to any Person, (a) all reasonable fees and
charges of any counsel, accountants, auditors, appraisers, consultants and other
professionals to such Person, (b) the reasonable allocable cost of internal
legal services of such Person and all reasonable disbursements of such internal
counsel and (c) all court costs and similar legal expenses.
 
“Lender Party” has the meaning set forth in Section 10.5.
 
“Lender” has the meaning set forth in the Preamble.
 
“License Agreement” has the meaning set forth in the Asset Purchase Agreement.
 
“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
 
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Fee Letter, and all other documents, instruments and agreements delivered in
connection with the foregoing, all as amended, restated or otherwise modified
from time to time in accordance with the terms hereof and thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
“Loan Party” means Borrower and each Subsidiary of Borrower that is not an
Inactive Subsidiary.
 
“Loan Party Subsidiary” means each Subsidiary of Borrower that is not an
Inactive Subsidiary.
 
“Loans” means the term loan from the Lender in a principal amount equal to the
Closing Date Commitment (subject to the terms and conditions herein) made to
Borrower on the Closing Date pursuant to Section 2.1.1 (such term loan, the
“Initial Loan”) and the additional term loan from the Lender in a principal
amount equal to the Additional Commitment (subject to the terms and conditions
herein) made to the Borrower pursuant to Section 2.1.2 in order to satisfy the
obligations of the Borrower to reimburse the Lender for amounts drawn under  the
Novartis Letter of Credit pursuant to the last sentence of Section 4 (such term
loan, the “Additional Loan”).
 
“Luxembourg Collateral Documents” means the Luxembourg law governed share pledge
agreement, in favor of the Agent over the shares of Merus Labs Luxco S.à r.l.,
and the Luxembourg law governed first demand guarantee agreement, whereby Merus
Labs Luxco S.à r.l. provides a guarantee in favor of the Agent.
 
“Margin Stock” means any “margin stock” as defined in Regulation T, U or X of
the FRB.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, prospects, properties or
condition (financial or otherwise) of Loan Parties taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform in any material
respect any of its Obligations under any Loan Document to which it is a party or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
 
“Maturity Date” means March 31, 2015.
 
“Maximum Total Leverage Ratio” means, for any Computation Period, the ratio of
(a) the total Debt outstanding less the amount of Unrestricted Cash that is
Excess Cash, in each case as of the last date of such Computation Period to (b)
the total for such Computation Period of EBITDA.
 
“Mortgage” means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Agent a Lien on a real property interest of any Loan Party,
each as amended, restated or otherwise modified from time to time in accordance
with the terms hereof and thereof.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance and by way
of deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Group Member pursuant
to such Disposition net of (i) the reasonable direct costs relating to such
Disposition (including sales commissions and legal, accounting and investment
banking fees, commissions and expenses), (ii) any portion of such proceeds
deposited in an escrow account pursuant to the documentation relating to such
Disposition (provided that such amounts shall be treated as Net Cash Proceeds
upon their release from such escrow account to the applicable Group Member),
(iii) taxes paid or reasonably estimated by Borrower to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements), (iv) amounts required to be applied to the
repayment of any Debt secured by a Lien (permitted hereunder) prior to the Lien
of Agent on the asset subject to such Disposition, and (v) so long as no Event
of Default exists (or if an Event of Default exists, only with the prior written
consent of the Lender) (A) with respect to any Disposition described in clause
(a) of the definition thereof, all money actually applied within 180 days, or
within 360 days pursuant to a binding agreement executed within 180 days, to
replace such assets with assets performing the same or similar functions, and
(B) with respect to any Disposition described in clause (b) or (c) of the
definition thereof, all money actually applied within 180 days, or within 360
days pursuant to a binding agreement executed within 180 days, to repair,
replace or reconstruct damaged property or property affected by loss,
destruction, damage, condemnation, confiscation, requisition, seizure or taking;
and
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           with respect to any issuance or incurrence of Debt, the aggregate
cash proceeds received by Borrower or any Subsidiary of Borrower pursuant to
such issuance or incurrence, net of the reasonable direct costs relating to such
issuance or incurrence.
 
“Netherlands Collateral Documents” means the Dutch law governed share pledge
agreement, in favor of the Agent over the shares of Merus Labs Netherlands B.V.
 
“Net Sales” means, with respect to any Computation Period, Gross Sales minus Net
Sales Deductions.
 
“Net Sales Deductions” means, with respect to the Products for any Computation
Period, the sum of all applicable (i) freight, insurance and other
transportation and shipping charges, in each case included in the gross invoice
price for such Products; (ii) sales, use, value-added, excise taxes and duties,
in each case included in the gross invoice price for such Products; (iii)
billbacks, chargebacks, customer adjustments (including payment discounts and
customer pricing), performance allowances, promotional monies, trade, quantity,
cash discounts, volume incentives, off invoice discounts, government and other
third-party rebates, and product service fees; (iv) allowances or credits,
including those in respect of rejection, defects, damaged item credits, sales
returns, retroactive price reduction, shipping charges, shipment shortages,
shelf-stock adjustments, invoice errors, and replacement costs; (v) bad debt;
and (vi) such other discounts and other deductions customary in the trade, each
as accrued or required to be accrued by the Borrower with respect to such
Products for such period in accordance with IFRS consistently applied.
 
“Non-Excluded Taxes” has the meaning set forth in Section 3.1(a).
 
 
13

--------------------------------------------------------------------------------

 
 
“Note” means a promissory note substantially in the form of Exhibit B, as the
same may be replaced, substituted, amended, restated or otherwise modified from
time to time.
 
“Novartis” means Novartis Pharma AG, a company organized under the laws of
Switzerland, and its successors and assigns under the Novartis Letter of Credit.
 
“Novartis Letter of Credit” means the Irrevocable Standby Letter of Credit,
dated as of or before the Closing Date, identifying Novartis as the beneficiary,
issued by the Issuing Bank, in the amount of $20 million.
 
“Obligations” means all liabilities, indebtedness and obligations (monetary
(including interest accrued at the rate provided in the applicable Loan Document
after the commencement of a bankruptcy proceeding whether or not a claim for
such interest is allowed) or otherwise) of any Group Member under this
Agreement, any other Loan Document, any Collateral Document or any other
document or instrument executed in connection herewith or therewith, in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.
 
“OFAC” has the meaning set forth in Section 5.21.1.
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
 
“Paid in Full” or “Payment in Full” means, with respect to any Obligations, the
payment in full in cash and performance of all such Obligations.
 
“Patent Assignment Documents” has the meaning set forth in the Asset Purchase
Agreement.
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of law in or relating to letters patent
and applications therefor.
 
“Permitted Acquisition” means any Acquisition, in each case to the extent that
each of the conditions precedent set forth below shall have been satisfied in a
manner reasonably satisfactory to the Agent:
 
(a)           * * *
 
(b)           * * *
 
(c)           * * *
 
(d)           * * *
 
(e)           * * *
 
 
14

--------------------------------------------------------------------------------

 
 
(f)           * * *
 
(g)           * * *
 
(h)           * * *
 
(i)           * * *
 
“Permitted Joint Venture” * * *
 
“Permitted Lien” means any Lien expressly permitted by Section 7.2.
 
“Permitted Refinancing” * * *
 
“Permitted Seller Debt” * * *
 
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
 
“PPSA” means the Personal Property Security Act (British Columbia) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of the Agent’s security interests in any
Collateral is governed by the personal property security laws of any
jurisdiction other than British Columbia, PPSA shall mean those personal
property security laws in such other jurisdiction for the purposes of the
provisions hereof relating to such attachment, perfection or priority and for
the definitions related to such provisions (including the Civil Code of Quebec).
 
“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any financial ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.4.
 
“Product” means Enablex, Factive, Vancomycin, Collacare, and any other product
sold by the Loan Parties in the ordinary course of business that (x) constitutes
a brand, line of business, division, branch, product line, marketing rights with
respect to a product line, operating division or other unit operation of any
Person acquired by the Loan Parties in a Permitted Acquisition, and (y) is
elected by the Borrower to be a “Product” for purposes of this Agreement, by
written notice to the Agent.
 
“Proposed Acquisition Target” means any Person or any brand, product, marketing
rights with respect to a product, line of business, division, branch, operating
division or other unit operation of any Person.
 
“Public Record” means the public filings made by the Borrower pursuant to
requirements of law, in each case as available on SEDAR.
 
 
15

--------------------------------------------------------------------------------

 
 
“Qualified Capital Stock” of any person shall mean any Stock of such person that
is not Disqualified Capital Stock.
 
“Reference Computation Period” has the meaning set forth in Section 7.13.4.
 
“Required Deposit Date” has the meaning set forth in Section 7.13.4.
 
“Restricted Payment” has the meaning set forth in Section 7.4.
 
“Retroactive Effect Deposit” has the meaning set forth in Section 7.13.4.
 
“Seller” means Novartis Pharma AG.
 
“Sinking Fund Account” * * *
 
“Sinking Fund Deposit Cure Notice” * * *
 
“Specified Transaction” has the meaning set forth in Section 1.4.
 
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in, or equivalents (regardless of how designated) of, a Person (other
than an individual), whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares of voting Stock or Stock
Equivalents as to have more than 50% of the ordinary voting power for the
election of directors or other managers of such corporation, partnership,
limited liability company or other entity.  Unless the context otherwise
requires, each reference to Subsidiaries herein shall be a reference to
Subsidiaries of Borrower.
 
“Supply Agreement” has the meaning set forth in the Asset Purchase Agreement.
 
“Tax Act” means the Income Tax Act (Canada), as amended.
 
“Taxes” has the meaning set forth in Section 3.1(a).
 
“Tax Returns” has the meaning set forth in Section 5.12.
 
“TM Assignment Documents” has the meaning set forth in the Asset Purchase
Agreement.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any requirement of law in or relating to trade
secrets.
 
 
16

--------------------------------------------------------------------------------

 
 
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of law in trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers and, in
each case, all goodwill associated therewith, all registrations and recordations
thereof and all applications in connection therewith.
 
“UCC” means the Uniform Commercial Code as in effect in from time to time in the
State of New York, provided that where the context so requires any term defined
by reference to “UCC” shall also have any extended, alternative or analogous
meaning given to such term in applicable Canadian personal property security and
other laws (including without limitation, the PPSA of each applicable province
of Canada, the Civil Code of Quebec, the Bills and Exchange Act (Canada) and the
Depository Bills and Notes Act (Canada), in each case for the extension,
preservation or betterment of the security and rights of the Agent and the
Lender under the Loan Documents.
 
“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of cash credited as of such date to all deposit accounts of the Loan Parties
that are subject to Control Agreements in favor of the Agent, which cash is
subject to no restriction on its use, transfer or distribution pursuant to any
requirement of law or contractual obligation (other than this Agreement, the
Collateral Documents and the applicable Control Agreement) and is subject to no
Liens other than Liens securing obligations under the Loan Documents, and shall
include, for the avoidance of doubt, the amount of cash credited as of such date
to the Sinking Fund Account, if any.
 
“U.S. Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of the Closing Date, made by each Loan Party and other
grantor or pledgor signatory thereto in favor of Agent, and governed by the laws
of New York, as amended, restated or otherwise modified from time to time in
accordance with the terms hereof and thereof.
 
“Wholly-Owned Subsidiary” means, as to any Subsidiary, all of the Stock and
Stock Equivalents of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by Borrower and/or another Wholly-Owned Subsidiary
of Borrower.
 
1.2.           Interpretation.  In the case of this Agreement and each other
Loan Document, (a) the meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms; (b) Annex, Exhibit, Schedule and
Section references in each Loan Document are to the particular Annex, Exhibit,
Schedule and Section of such Loan Document unless otherwise specified; (c) the
term “including” is not limiting and means “including but not limited to”; (d)
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including”;
(e) unless otherwise expressly provided in such Loan Document, (i) references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document, and (ii) references to any statute or regulation shall be
construed as including all statutory and regulatory provisions amending,
replacing, supplementing or interpreting such statute or regulation; (f) this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, all of which are
cumulative and each shall be performed in accordance with its terms; and (g)
this Agreement and the other Loan Documents are the result of negotiations among
and have been reviewed by counsel to Agent, Borrower, Lender and the other
parties hereto and thereto and are the products of all parties; accordingly,
they shall not be construed against Agent or the Lender merely because of
Agent’s or the Lender’s involvement in their preparation.  Any reference in any
Loan Document to a Permitted Lien is not intended to subordinate or postpone,
and shall not be interpreted as subordinating or postponing, or as any agreement
to subordinate or postpone, any Lien created by any of the Loan Documents to any
Permitted Lien.
 
 
17

--------------------------------------------------------------------------------

 
 
1.3.           UCC References; Dutch Terms.  Notwithstanding the foregoing, and
where the context so requires, (i) any term defined in this Agreement by
reference to the “Code”, the “UCC” or the “Uniform Commercial Code” shall also
have any extended, alternative or analogous meaning given to such term in
applicable Canadian personal property security and other laws (including,
without limitation, the Personal Property Security Act of each applicable
province of Canada, the Civil Code of Quebec, the Bills and Exchange Act
(Canada) and the Depository Bills and Notes Act (Canada)), in all cases for the
extension, preservation or betterment of the security and rights of the
Collateral, (ii) all references in this Agreement to “Article 8” shall be deemed
to refer also to applicable Canadian securities transfer laws (including,
without limitation, the Securities Transfer Act (British Columbia), (iii) all
references in this Agreement to a financing statement, continuation statement,
amendment or termination statement shall be deemed to refer also to the
analogous documents used under applicable Canadian personal property security
laws, (v) all references to the United States of America, or to any subdivision,
department, agency or instrumentality thereof shall be deemed to refer also to
Canada, or to any subdivision, department, agency or instrumentality thereof,
and (vi) all references to federal or state securities law of the United States
shall be deemed to refer also to analogous federal and provincial securities
laws in Canada.  In this Agreement , where it relates to a Dutch entity, a
reference to: (a) unless a contrary indication appears, a “director”, in
relation to a Dutch Loan Party, means a managing director (bestuurder) and
“board of directors” means its managing board (bestuur); (b) a “necessary action
to authorise” where applicable, includes without limitation: (i) any action
required to comply with the Dutch Works Councils Act (Wet op de
ondernemingsraden); and (ii) obtaining an unconditional positive advice (advies)
from the competent works council(s); (c) “financial assistance” means any act
contemplated by: (i) (for a besloten vennootschap met beperkte
aansprakelijkheid) section 2:207(c) DCC; or (ii) (for a naamloze vennootschap)
Article 2:98(c) DCC; (d) “Security” includes any mortgage (hypotheek), pledge
(pandrecht), right of retention (recht van retentie), and, in general, any right
in rem (beperkt recht), created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht); (e) (i) a “winding-up”, “administration”
or “dissolution” includes a Dutch entity being declared bankrupt (failliet
verklaard) or dissolved (ontbonden); (ii) a “moratorium” includes surseance van
betaling and noodregeling and “a moratorium is declared” or “occurs” includes
surseance verleend and noodregeling uitgesproken; (iii) any “step” or
“procedure” taken in connection with insolvency proceedings includes a Dutch
entity having filed a notice under Section 36 of the Dutch 1990 Tax Collection
Act (Invorderingswet 1990) (whether or not pursuant to section 60 of the Act on
the Financing of Social Insurances (Wet financiering sociale verzekeringen);
(iv) a “trustee in bankruptcy” includes a curator; (v) an “administrator”
includes a bewindvoerder; and (vi) an “attachment” includes a beslag.
 
 
18

--------------------------------------------------------------------------------

 
 
1.4.            Pro Forma Calculation.   * * *
 
Section 2.
Credit Facilities.

 
2.1.             Loans.
 
2.1.1.           Initial Loan.  On the terms and subject to the conditions of
this Agreement, the Lender agrees to lend to Borrower on the Closing Date the
entire amount of its Closing Date Commitment, after which the Closing Date
Commitment shall terminate.
 
2.1.2.           Additional Loan.  On the terms and subject to the conditions of
this Agreement, upon a draw by the Seller under the Novartis Letter of Credit
(which draw cannot be made until one year after the Closing Date pursuant to the
terms of the Asset Purchase Agreement) to satisfy the remaining purchase price
obligations of the Asset Purchaser under Section 9.2 of the Asset Purchase
Agreement, the Lender agrees to lend to Borrower  the entire amount of its
Additional Commitment.  The Borrower agrees that the Additional Loan shall be
made on behalf of Borrower but the proceeds of the Additional Loan shall be
funded directly to the Issuing Bank to reimburse the Issuing Bank for the
Seller’s draw under the Novartis Letter of Credit, if any.  The Additional
Commitment shall immediately terminate upon the funding of the Additional
Loan.  If the Additional Loan is not funded on the first anniversary of the
Closing Date, the Additional Commitment shall immediately terminate.  The Agent
shall provide written notice to the Borrower of the funding of the Additional
Loan within one Business Day of such funding.
 
2.1.3.            General.  No portion of the Loans may be re-borrowed once
repaid.  The proceeds of the Loans shall be used to finance the consummation of
the Asset Purchase.
 
2.2.               Loan Accounting.
 
2.2.1.           Recordkeeping.  Agent, on behalf of the Lender, shall record in
its records the date and amount of the share of the Loans made by the Lender and
each repayment thereof.  The aggregate unpaid principal amount so recorded shall
be rebuttably presumptive evidence of the principal amount of the Loans owing
and unpaid.  The failure to so record any such amount or any error in so
recording any such amount shall not, however, limit or otherwise affect the
Obligations of Borrower hereunder or under any Note to repay the principal
amount of the Loans hereunder, together with all interest accruing thereon.
 
2.2.2.            Notes.  At the request of the Lender, the Loans shall be
evidenced by one or more Notes, with appropriate insertions, payable to the
order of the Lender in a face principal amount equal to the Loans and payable in
such amounts and on such dates as are set forth herein.
 
2.3.                Interest.
 
2.3.1.            Interest Rate.  Borrower promises to pay interest on the
unpaid principal amount of the Initial Loan for the period commencing on the
Closing Date until the Initial Loan is Paid in Full at a rate per annum equal to
13.50% simple interest per annum.  Borrower promises to pay interest on the
unpaid principal amount of the Additional Loan for the period commencing on the
date that the Lender advances the Additional Loan to or on behalf of the
Borrower until the Additional Loan is Paid in Full at a rate per annum equal to
14.00% simple interest per annum.  The foregoing notwithstanding, (i) at any
time an Event of Default exists, if requested by the Agent or the Lender, the
interest rate then applicable to the Initial Loan and the Additional Loan shall
be increased by two percent (2.00%) simple interest per annum (and, in the case
of Obligations other than the Loans, such Obligations shall bear interest at two
percentage points per annum in excess of their contract interest rate) (any such
increased rate, the “Default Rate”), (ii) any such increase may thereafter be
rescinded by the Lender, and (iii) upon the occurrence of an Event of Default
under Section 8.1.1 or 8.1.3, any such increase described in the foregoing
clause (i) shall occur automatically.  In no event shall interest payable on the
Loans by Borrower to the Lender hereunder exceed the maximum rate permitted
under applicable law, and if any such provision of this Agreement is in
contravention of any such law, such provision shall be deemed modified to limit
such interest to the maximum rate permitted under such law.
 
 
19

--------------------------------------------------------------------------------

 
 
2.3.2.           Interest Payments.  Interest accrued on the Loans during the
period from the Closing Date until the Maturity Date shall be paid on a monthly
basis, in cash, in arrears, on the last day of each calendar month, and, to the
extent not paid in advance, upon a prepayment of the Loans in accordance with
Section 2.4 and at maturity, in each case, in cash.  After maturity and at any
time an Event of Default exists, all accrued interest on the Loans shall be
payable in cash on demand at the rates specified in Section 2.3.1.
 
2.3.3.           Computation of Interest.  Interest shall be computed for the
actual number of days elapsed on the basis of a year of 360 days consisting of
twelve 30-day months.
 
2.3.4.           Interest Act (Canada).  For the purposes of Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith is to be calculated on the basis of a
360-day or 365-day year, the yearly rate of interest to which the rate used in
such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360 or 365, as applicable.  The rates of interest under this
Agreement are nominal rates, and not effective rates or yields.  The principle
of deemed reinvestment of interest does not apply to any interest calculation
under this Agreement.
 
2.3.5.           Maximum Lawful Rate.  If any provision of this Agreement would
oblige a Canadian Loan Party to make any payment of interest or other amount
payable to the Agent in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Agent of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by the Agent of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:
 

 
(A) 
first, by reducing the amount or rate of interest; and

 
 
(B)
thereafter, by reducing any fees, commissions, costs, expenses, premiums and
other amounts required to be paid which would constitute interest for purposes
of section 347 of the Criminal Code (Canada).

 
 
20

--------------------------------------------------------------------------------

 
 
Any provision of this Agreement that would oblige a Canadian Loan Party to pay
any fine, penalty or rate of interest on any arrears of principal or interest
secured by a mortgage on real property or hypothec on immovables that has the
effect of increasing the charge on arrears beyond the rate of interest payable
on principal money not in arrears shall not apply to such Canadian Loan Party,
which shall be required to pay interest on money in arrears at the same rate of
interest payable on principal money not in arrears.
 
2.4.           Prepayment.  * * *
 
2.5.           Scheduled Repayment.  * * *
 
2.6.           Payment.
 
2.6.1.        Making of Payments.  All payments of principal of or interest on
the Loans, and of all fees, shall be made by Borrower to Agent without setoff,
recoupment or counterclaim and in immediately available funds, in the currency
required by Section 2.6.5, at the deposit account of Agent in New York, New York
set forth on Annex II or at such other deposit account specified by Agent, in
any case, not later than 1:00 p.m. New York City time on the date due, and funds
received after that hour shall be deemed to have been received by Agent on the
following Business Day.  Agent shall promptly remit to the Lender all principal,
interest and fee payments received in collected funds by Agent for the account
of such Lender.
 
2.6.2.        Application of Payments and Proceeds.
 
(a)           Except as set forth in Section 2.4.3, and subject to the
provisions of Section 2.6.2(b) below, each payment by Borrower hereunder shall
be applied to such Obligations as Borrower shall direct by notice to be received
by Agent on or before the date of such payment or, in the absence of such
notice, as Agent shall determine in its sole discretion.  Concurrently with each
remittance to the Lender of its share of any such payment, Agent shall advise
such Lender as to the application of such payment.
 
(b)           If an Event of Default or an Acceleration Event shall have
occurred and be continuing, notwithstanding anything herein or in any other Loan
Document to the contrary, Agent shall apply all or any part of payments in
respect of the Obligations and proceeds of Collateral, in each case as received
by Agent, to the payment of the Obligations in the following order:
 
(i)           FIRST, to (A) the payment of all fees, costs, expenses and
indemnities due and owing to Agent under this Agreement or any other Loan
Document, and (B) any other Obligations owing to Agent in respect of sums
advanced by Agent to preserve or protect the Collateral or to preserve or
protect its security interest in the Collateral (whether or not such Obligations
are then due and owing to Agent), until Paid in Full;
 
(ii)           SECOND, to the payment of all fees, costs, expenses and
indemnities due and owing to the Lender until Paid in Full;
 
 
21

--------------------------------------------------------------------------------

 
 
(iii)           THIRD, to the payment of all accrued and unpaid interest due and
owing to the Lender in respect of the Loans (on a pro rata basis in respect of
the Initial Loan and the Additional Loan) until Paid in Full;
 
(iv)           FOURTH, to the payment of all principal then owing in respect of
the Loans (on a pro rata basis in respect of the Initial Loan and the Additional
Loan) until Paid in Full;
 
(v)           FIFTH, to the payment of all other Obligations owing to the Lender
until Paid in Full; and
 
(vi)           SIXTH, the balance to the Borrower or such other Person as may be
lawfully entitled thereto.
 
2.6.3.          Payment Dates.  If any payment of principal of or interest on a
Loan, or of any fees, falls due on a day which is not a Business Day, then such
due date shall be extended to the immediately following Business Day (unless
such immediately following Business Day is the first Business Day of a calendar
month, in which case such due date shall be the immediately preceding Business
Day) and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.
 
2.6.4.          Set-off.  Borrower agrees that Agent and the Lender and its
Affiliates have all rights of set-off and bankers’ lien provided by applicable
law, and in addition thereto, Borrower agrees that at any time an Event of
Default has occurred and is continuing, Agent and the Lender may apply to the
payment of any Obligations of Borrower hereunder, whether or not then due, any
and all balances, credits, deposits, accounts or moneys of Borrower then or
thereafter maintained with Agent or such Lender.
 
2.6.5.           Currency Matters.  Principal, interest, reimbursement
obligations, cash collateral for reimbursement obligations, fees, and all other
amounts payable under this Agreement and the other Loan Documents to the Agent
and the Lender shall be payable (except as otherwise specifically provided
herein) in Dollars.  Unless stated otherwise, all calculations, comparisons,
measurements or determinations under this Agreement shall be made in Canadian
Dollars.  If the Agent receives a payment in one currency for application to
Obligations denominated in another currency (whether as proceeds of Collateral,
proceeds of a judgment, or the exercise of control under a Control Agreement or
otherwise), the Agent shall convert (or will be deemed to have converted) the
payment to the Equivalent Amount thereof in the currency in which the
Obligations are due.
 
Section 3.
Yield Protection.

 
3.1.           Taxes.
 
(a)           Except as otherwise provided in this Section 3.1, all payments of
principal and interest on the Loans and all other amounts payable under any Loan
Document shall be made free and clear of and without deduction or withholding
for any present or future income, excise, stamp, documentary, property or
franchise taxes or other taxes, fees, duties, levies, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, including any
interest, additions to tax or penalties applicable thereto (“Taxes”), excluding
(i) taxes imposed on or measured by the Lender’s net income by the jurisdiction
under which the Lender is organized or conducts business (other than business
arising from the Lender having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction with respect to the Loans
or  pursuant to or enforced any Loan Document), (ii) any branch profit taxes
imposed by Canada, or any similar tax imposed by any other jurisdiction, in each
case to the extent the applicable Lender is organized or has its applicable
lending office in such jurisdiction, and (iii) in the case of any Foreign
Lender, any Canadian withholding tax that would not have been imposed but for
such Foreign Lender’s failure (other than as a result of a change in law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority) to provide any form or other certificate
or other information required by the Borrower for the purpose of reducing or
eliminating the withholding or imposition of the Tax, provided, that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender or otherwise impose a
material burden on it (collectively, “Excluded Taxes” and all such non-Excluded
Taxes, “Non-Excluded Taxes”).  If any withholding or deduction from any payment
to be made by Borrower hereunder is required in respect of any Taxes pursuant to
any applicable law (as determined in the good faith reasonable discretion of the
Borrower or Agent), rule or regulation, then Borrower shall:  (i) timely pay
directly to the relevant taxing authority the full amount required to be so
withheld or deducted; (ii) within thirty (30) days after the date of any such
payment of Taxes, forward to Agent an official receipt or other documentation
satisfactory to Agent evidencing such payment to such authority; and (iii) in
the case of Non-Excluded Taxes, pay to Agent for the account of the Lender such
additional amount or amounts as is necessary to ensure that the net amount
actually received by the Lender will equal the full amount the Lender would have
received had no such withholding or deduction (including withholdings and
deductions applicable to any additional sums payable under this Section 3.1)
been required.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Borrower shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Agent timely
reimburse it for the payment of, any Other Taxes.
 
(c)          The Borrower shall reimburse and indemnify, within 10 days after
receipt of demand therefor (with copy to the Agent), Agent and the Lender for
all Non-Excluded Taxes and Other Taxes (including any additional Taxes imposed
by any jurisdiction on amounts payable under this Section 3.1) paid by the Agent
or the Lender, or required to be withheld or deducted from a payment to the
Agent or the Lender, and any liabilities arising therefrom or with respect
thereto (including any penalty, interest or expense), whether or not such Taxes
were correctly or legally asserted.  A certificate of the Agent or the Lender
(or of the Agent on behalf of the Lender) claiming any compensation under this
clause (c), setting forth the amounts to be paid thereunder and delivered to the
Borrower with copy to the Agent, shall be conclusive, binding and final for all
purposes, absent manifest error.
 
(d)           [Reserved.]
 
 
23

--------------------------------------------------------------------------------

 
 
The provisions of this Section 3.1 shall survive the termination of this
Agreement and repayment of all Obligations.
 
3.2.           Increased Cost.
 
(a)           If, after the Closing Date, the adoption or taking effect of, or
any change in, any applicable law, rule, regulation or treaty, or any change in
the interpretation or administration of any applicable law, rule, regulation or
treaty by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Lender
with any request, rule, guideline or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:  (i) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the FRB), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by the Lender; (ii) subject the
Lender or Agent to any Taxes (other than Taxes indemnified pursuant to Section
3.1); or (iii) shall impose on the Lender any other condition affecting its
Loan, its Note or its obligation to make the Loan; and the result of anything
described in clauses (i) through (iii) above is to increase the cost to (or to
impose a cost on) such Lender of making or maintaining its Loan, or to reduce
the amount of any sum received or receivable by such Lender under this Agreement
or under its Note with respect thereto, then, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to Agent), Borrower shall pay directly to the Lender
such additional amount as will compensate the Lender for such increased cost or
such reduction.
 
(b)           If the Lender shall reasonably determine that any change in, or
the adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by the Lender or
any Person controlling the Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the Lender’s or such controlling Person’s capital as a
consequence of such Lender’s Commitments hereunder to a level below that which
the Lender or such controlling Person could have achieved but for such change,
adoption, phase-in or compliance (taking into consideration the Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by the Lender or such controlling Person to be material, then from time
to time, upon demand by the Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrower shall pay to the Lender such additional amount as will
compensate the Lender or such controlling Person for such reduction.
 
(c)           Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.
 
 
24

--------------------------------------------------------------------------------

 
 
3.3.           Mitigation of Circumstances.  The Lender shall promptly notify
Borrower and Agent of any event of which it has knowledge which will result in,
and will use reasonable commercial efforts available to it (and not, in such
Lender’s sole judgment, otherwise disadvantageous to such Lender) to mitigate or
avoid, any obligation by Borrower to pay any amount pursuant to Section 3.1 or
3.2.   Borrower hereby agrees to pay all reasonable costs and expenses incurred
by Lender in connection with this Section 3.3.
 
3.4.           Conclusiveness of Statements; Survival.  Determinations and
statements of the Lender pursuant to Sections 3.1 or 3.2 shall be conclusive
absent demonstrable error provided that the Lender or the Agent provides
Borrower with written notification of such determinations and statements.  The
Lender may use reasonable averaging and attribution methods in determining
compensation under Sections 3.1 or 3.2 and the provisions of such Sections shall
survive repayment of the Loans, cancellation of the Notes and termination of
this Agreement.
 
Section 4.
Conditions Precedent.

 
4.1.           Initial Loan.  The obligation of the Lender to make the Initial
Loan on the Closing Date is subject to the following conditions precedent, each
of which shall be satisfactory in all respects to Agent and the Lender:
 
4.1.1.        Consummation of Purchase.  Each of the following shall have
occurred:
 
(a)           The Agent shall have received a complete and correct copy of each
of the Asset Purchase Agreement, the Supply Agreement, and the License
Agreement, in each case including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other material documents
delivered pursuant thereto or in connection therewith, and all such
documentation shall be satisfactory to the Agent; provided that the Agent agrees
that the executed versions of each of the Asset Purchase Agreement, the Supply
Agreement, and the License Agreement (together with all exhibits and schedules
thereto) in the form delivered to it on July 9, 2012, is satisfactory to it.
 
(b)           The Asset Purchase and the other transactions contemplated by the
Asset Purchase Documents shall have been, or simultaneously with the making of
the Initial Loan hereunder shall be, consummated in accordance with applicable
law and on the terms described in the Asset Purchase Documents, without material
waiver or amendment thereof (or consent thereunder) unless consented to by the
Agent (it being understood and agreed that any increase or decrease in the
Purchase Price of more than 10% shall be deemed a material amendment).
 
 
25

--------------------------------------------------------------------------------

 
 
4.1.2.       Delivery of Loan Documents.  Borrower shall have delivered the
following documents in form and substance satisfactory to Agent (and, as
applicable, duly executed by all Persons named as parties thereto and dated the
Closing Date or an earlier date satisfactory to Agent):
 
(a)           Agreement.  This Agreement.
 
(b)           Notes.  A Note in respect of the Initial Loan.
 
(c)           Collateral Documents.  The Guarantee and Collateral Agreements,
all other Collateral Documents, and all instruments, documents, certificates and
agreements executed or delivered pursuant thereto (including Intellectual
Property assignments and pledged equity and limited liability company interests
in the Borrower and the Borrower’s Subsidiaries, with undated irrevocable
transfer powers executed in blank), in each case, executed and delivered by each
Loan Party and each other Person named as a party thereto.
 
(d)           Financing Statements.  Properly completed Uniform Commercial Code
financing statements, PPSA filings, and other filings and documents required by
law or the Loan Documents to provide Agent perfected Liens (subject only to
Permitted Liens) in the Collateral.
 
(e)           Lien Searches.  Copies of Uniform Commercial Code and PPSA search
reports listing all effective financing statements or equivalent filings filed
against any Loan Party, with copies of such financing statements and filings;
and copies of Patent, Trademark, Copyright and Internet Domain Name search
reports in material jurisdictions listing all effective collateral assignments
in respect of such Intellectual Property filed with respect to any Loan Party,
with copies of such collateral assignment documentation.
 
(f)           Authorization Documents.  For each Loan Party, such Person’s (i)
charter (or similar formation document), certified by the appropriate
Governmental Authority (as applicable) in its jurisdiction of incorporation (or
formation) (including, in relation to a Dutch Loan Party, a recent extract from
the Dutch Trade Register (handelsregister) relating to it), (ii) good standing
certificates in its jurisdiction of incorporation (or formation) and in each
other jurisdiction requested by Agent or the Lender, (iii) limited liability
company agreement, partnership agreement, bylaws (and similar governing
document) (as applicable), (iv) (a) resolutions of its board of directors (or
similar governing body) approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby, (b) in respect of a Dutch Loan Party: (1) a
copy of a resolution of its board of supervisory directors (if any) approving
its execution and the terms of, and the transactions contemplated by, the Loan
Documents to which it is a party; (2) a copy of a resolution of its general
meeting of shareholders approving its execution and the terms of, and the
transactions contemplated by, the Loan Documents to which it is a party; and (3)
if it is required by law or any arrangement binding on it to obtain works
council advice in respect of its or any other person’s entry into the Loan
Documents, a copy of an unconditional positive advice from its (central) works
council; and (v) signature and incumbency certificates of its directors and/or
officers executing any of the Loan Documents, all certified by its secretary or
an assistant secretary (or similar officer) as being in full force and effect
without modification.
 
(g)           Opinions of Counsel.  Opinions of New York counsel for each Loan
Party, of British Columbia counsel for each Loan Party formed in Canada, of
Dutch Counsel for the Dutch Loan Party, and of Luxembourg counsel for each Loan
Party formed in Luxembourg, each in form and substance requested by Agent.
 
 
26

--------------------------------------------------------------------------------

 
 
(h)           Insurance.  Certificates or other evidence of insurance in effect
as required by Section 6.3(b), with endorsements naming Agent as lenders’ loss
payee and/or additional insured, as applicable.
 
(i)             Other Documents.  Such other certificates, documents and
agreements that may be listed on the closing checklist provided by Agent to the
Borrower or as Agent or the Lender may request.
 
4.1.3.        Payment of Fees and Expenses.  The Borrower shall have paid, on or
prior to the Closing Date, all fees and expenses owing and payable to Agent and
the Lender as of the Closing Date (including the fees payable pursuant to the
Fee Letter as of the Closing Date) and, subject to Section 10.4 and without
duplication, all fees, expenses and other amounts payable set forth herein and
costs and expenses incurred by Agent and the Lender in connection with the
transactions contemplated hereby which are required to be paid by the Borrower.
 
4.1.4.         Representations and Warranties.  Each representation and warranty
by each Loan Party contained herein or in any other Loan Document shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of the Closing Date.
 
4.1.5.          No Default.  No Default or Event of Default shall have occurred
and be continuing.
 
4.1.6.          No Material Adverse Change.  Except as set forth in Schedule
4.1.6 hereto, since September 30, 2011, there has been no event or occurrence
that has or could reasonably be expected to result in a Material Adverse Effect.
 
Section 5.
Representations and Warranties.

 
To induce Agent and the Lender to enter into this Agreement and to induce the
Lender to advance the Loans hereunder, Borrower represents and warrants to Agent
and the Lender that each of the following are, and after giving effect to the
Asset Purchase Transactions, will be, true, correct and complete:
 
5.1.           Organization.  Borrower is a corporation validly existing and in
good standing under the laws of British Columbia; each other Loan Party is
validly existing and in good standing (as applicable) under the laws of the
jurisdiction of its organization; and each Loan Party is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.  The “centre of main interests” (as that term is used in the
Insolvency Regulation) of Merus Labs Luxco S.à r.l. is in Luxembourg, and Merus
Labs Luxco S.à r.l has no “establishment” (as that term is used in the
Insolvency Regulation) outside Luxembourg.
 
5.2.           Authorization; No Conflict.  Each of Borrower and each other Loan
Party is duly authorized to execute and deliver each Loan Document and each
Asset Purchase Document to which it is a party, Borrower is duly authorized to
borrow monies hereunder, the granting of the security interests pursuant to the
Collateral Documents is within the corporate purposes of Borrower and each other
Loan Party, and each of Borrower and each other Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party and its
obligations under each Asset Purchase Document to which it is a party.  The
execution, delivery and performance by Borrower of this Agreement and by each of
Borrower and each Loan Party of each Loan Document to which it is a party and
each Asset Purchase Document to which it is a party, and the borrowings by
Borrower hereunder, do not and will not (a) require any consent or approval of
any governmental agency or authority (other than (i) any consent or approval
which has been obtained and is in full force and effect, (ii) recordings and
filings in connection with the Liens granted to the Agent under the Collateral
Documents and (iii) with respect to Marketing Authorizations (as defined in the
Asset Purchase Agreement) to be obtained after the Closing Date in accordance
with the terms of the Asset Purchase Agreement), (b) conflict with (i) any
provision of applicable law, (ii) the charter, by-laws, limited liability
company agreement, partnership agreement or other organizational documents of
any Group Member or (iii) any agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon any Group
Member or any of their respective properties or (c) require, or result in, the
creation or imposition of any Lien on any asset of Borrower or any other Group
Member (other than Liens in favor of Agent created pursuant to the Collateral
Documents).
 
 
27

--------------------------------------------------------------------------------

 
 
5.3.           Validity; Binding Nature.  Each of this Agreement, each other
Loan Document to which Borrower or any other Loan Party is a party and each
Asset Purchase Document to which any Loan Party is a party is the legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.
 
5.4.           Financial Condition.
 
(a)           The audited consolidated financial statements of Borrower and its
Subsidiaries (presented on a consolidated basis) as at September 30, 2011,
together with the unaudited consolidated financial statements of Borrower and
its Subsidiaries (presented on a consolidated basis) as at March 31, 2012,
copies of each of which have been delivered pursuant hereto, were prepared in
accordance with IFRS (or, in the case of the audited financial statements for
the periods ending on or prior to September 30, 2011, Canadian GAAP) (subject,
in the case of such unaudited statements, to the absence of footnotes and to
normal year-end adjustments) and present fairly the consolidated financial
condition of such Persons as at such dates and the results of their operations
for the periods then ended.
 
(b)           The consolidated financial projections (including an operating
budget and a cash flow budget) of Borrower and its Subsidiaries for the period
commencing June 30, 2012 through March 31, 2015 delivered to Agent and the
Lender on or prior to the Closing Date and attached as Schedule 5.4 were: (i)
prepared by Borrower in good faith; (ii) based upon current expectations
regarding future events; and (iii)  prepared in accordance with assumptions for
which Borrower has a reasonable basis to believe as of the Closing Date, and the
accompanying consolidated pro forma balance sheets of Borrower and its
Subsidiaries as at the Closing Date, adjusted to give effect to the consummation
of the financing contemplated hereby as if such transactions had occurred on
such date, is consistent in all material respects with such projections; with
the recognition, however, that projections are inherently subject to varying
degrees of uncertainty and their achievability, despite the reasonableness upon
which they were prepared, depend upon the timing and probability of occurrence
of a complex series of future events, both internal and external, certain of
which are beyond Borrower’s control, and which may result in future costs,
results of operations or outcomes that may be materially different from the
projections attached as Schedule 5.4.
 
 
28

--------------------------------------------------------------------------------

 
 
5.5.           No Material Adverse Change.  Except as set forth in Schedule
4.1.6, since September 30, 2011, there has been no event or occurrence that has
or could reasonably be expected to result in a Material Adverse Effect.
 
5.6.           Litigation.  No litigation (including derivative actions),
arbitration proceeding or governmental investigation or proceeding is pending
or, to any Loan Party’s knowledge, threatened, against any Loan Party or any of
their respective properties which (i) purport to affect or pertain to this
Agreement, any other Loan Document, any Asset Purchase Document or any of the
transactions contemplated hereby or thereby or (ii) except as set forth in
Schedule 5.6(a), could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.  No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement, any other Loan Document or any Asset
Purchase Document, or directing that the transactions provided for herein or
therein not be consummated as herein or therein provided.  As of the Closing
Date, except as specifically disclosed in Schedule 5.6(b), no Group Member is
the subject of an audit or, to each Group Member’s knowledge, any review or
investigation by any Governmental Authority (excluding the IRS and other taxing
authorities) concerning the violation or possible violation of any requirement
of law.
 
5.7.           Ownership of Properties; Liens.  As of the date hereof, there are
no Liens on the Collateral other than those granted in favor of the Agent to
secure the Obligations and Permitted Liens.  Each of Borrower and each other
Loan Party owns good and, in the case of real property, marketable, title to all
of its properties and assets, real and personal, tangible and intangible, of any
nature whatsoever (including patents, trademarks, trade names, service marks and
copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to Intellectual Property), except as permitted
by Section 7.2.  As of the Closing Date, Schedule 5.7 lists all of the real
property owned, leased, subleased or otherwise owned or occupied by any Group
Member.
 
5.8.           Capitalization; Subsidiaries.
 
(a)            Equity Interests.  Schedule 5.8 sets forth a list, as of the
Closing Date, of (i) all the Subsidiaries of Borrower and their jurisdictions of
organization and (ii) the number of each class of its Stock and Stock
Equivalents outstanding.  All Stock and Stock Equivalents of each Group Member
are duly and validly issued and, in the case of each entity that is a
corporation, are fully paid and non-assessable, and, other than the Stock and
Stock Equivalents of Borrower, are owned by Borrower, directly or indirectly
through Wholly-Owned Subsidiaries.  Each Loan Party is the record and beneficial
owner of, and has good and marketable title to, the Stock and Stock Equivalents
pledged by it to the Agent under the Collateral Documents, free of any and all
Liens, rights or claims of other persons, except the security interest created
by the Collateral Documents, and there are no outstanding warrants, options or
other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Stock and Stock Equivalents. Other
than the the security interest created by the Collateral Documents, there is no
floating charge (gage sur fonds de commerce) or similar security in existence on
the business of the Borrower or Merus Labs Luxco S.à r.l, nor any mandate with a
view to the creation thereof.  Except as set forth on Schedule 5.8, as of the
Closing Date no Group Member is engaged in any joint venture with any other
Person.
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           No Consent of Third Parties Required.  No consent of any person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or reasonably desirable (from the perspective of a secured party) in
connection with the creation, perfection or first priority status of the
security interest of the Agent in any Stock and Stock Equivalents pledged to the
Agent for the benefit of the Lender under the Collateral Documents or the
exercise by the Agent of the voting or other rights provided for in the
Collateral Documents or the exercise of remedies in respect thereof.
 
5.9.           Pension Plans.
 
(a)           U.S. Pension Plans.  No Loan Parties have any liability under
ERISA and no Loan Party sponsors any “pension plan” or has any liability subject
to Title IV of ERISA.
 
(b)           Canadian Employees.
 
(i)            Except as set forth on Schedule 5.9(b) (as updated from time to
time) and as of the date hereof, no Canadian Loan Party maintains or contributes
to any plan other than statutory plans required by applicable law.
 
(ii)           Except as set forth in Schedule 5.9(b) and as of the date hereof,
no Canadian Loan Party has or is subject to any present or future obligation or
liability under any Canadian Employee Plan and any overtime pay, vacation pay,
premiums for unemployment insurance, health and welfare insurance premiums,
accrued wages, salaries and commissions, severance pay and employee benefit plan
payments have been fully paid by each Canadian Loan Party or, in the case of
accrued unpaid overtime pay or accrued unpaid vacation pay for Canadian
Employees, has been accurately accounted for in the books and records of each
Canadian Loan Party or has been reported pursuant to the collateral reporting
obligation pursuant to Section 5.9(b).
 
(iii)           Schedule 5.9(b) (as updated from time to time) lists all the
Canadian Pension Plans and Canadian Employee Plans applicable to the Canadian
Employees of each Canadian Loan Party in respect of employment in Canada and
which are currently maintained or sponsored by each Canadian Loan Party or to
which each Canadian Loan Party contributes or has an obligation to contribute,
except, for greater certainty, any statutory plans to which each Canadian Loan
Party is obligated to contribute to or comply with under applicable law.
 
 
30

--------------------------------------------------------------------------------

 
 
(iv)           No improvements to any Canadian Pension Plan or any Canadian
Employee Plan have been promised, except such improvements as are described in
the collective bargaining agreements listed in Schedule 5.9(b) (as updated from
time to time), and no amendments or improvements to a Canadian Employee Plan
will be made or promised by any Canadian Loan Party before the Closing Date.
 
(v)            Except as disclosed in Schedule 5.9(b) (as updated from time to
time), no Canadian Loan Party provides benefits to retired Canadian Employees or
to beneficiaries or dependents of retired Canadian Employees.
 
(vi)           All obligations regarding the Canadian Pension Plans and the
Canadian Employee Plans (including current service contributions) have been
satisfied, there are no outstanding defaults or violations by any party to any
Canadian Pension Plan and any Canadian Employee Plan and no taxes, penalties or
fees are owing or exigible under any of the Canadian Employee Plans, except
which could not reasonably be expected to result in a Material Adverse
Effect.  Except as disclosed in Schedule 5.9(b), as of the date hereof, each
Canadian Pension Plan and each Canadian Employee Plan is fully funded or fully
insured pursuant to the actuarial assumptions and methodology set out in
Schedule 5.9(b) (as updated from time to time) and, in the case of a Canadian
Pension Plan, as required under the most recent actuarial valuation filed with
the applicable governmental authority pursuant to generally accepted actuarial
practices and principles.  To the best knowledge of each Canadian Loan Party, no
fact or circumstance exists that could adversely affect the tax-exempt status of
a Canadian Pension Plan or Canadian Employee Plan.
 
(vii)           All contributions, assessments, premiums, fees, taxes, penalties
or fines in relation to the Canadian Employees have been duly paid and there is
no outstanding liability of any kind in relation to the employment of the
Canadian Employees or the termination of employment of any Canadian Employee.
 
(viii)           Each Canadian Loan Party is in compliance with all requirements
of Canadian Employee Benefits Legislation and health and safety, workers
compensation, employment standards, labor relations, health insurance,
employment insurance, protection of personal information, human rights laws and
any Canadian federal, provincial or local counterparts or equivalents in each
case, as applicable to the Canadian Employees and as amended from time to time.
 
5.10.           Compliance with Law; Investment Company Act; Other Regulated
Entities.  Except as set out in Schedule 5.10, Borrower and each other Group
Member possesses all necessary authorizations, permits, licenses and approvals
from all Governmental Authorities in order to conduct their respective
businesses as presently conducted.  All business and operations of the Borrower
and each other Group Member complies with all applicable federal, state and
local laws and regulations, except where the failure so to comply could not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Borrower nor any other Group Member is operating any aspect of its business
under any agreement, settlement, order or other arrangement with any
Governmental Authority. Neither Borrower nor any other Group Member is an
“investment company” or a company “controlled” by an “investment company” or a
“subsidiary” of an “investment company”, within the meaning of the Investment
Company Act of 1940.  None of any Group Member, any Person controlling any Group
Member, or any Subsidiary of any Group Member, is subject to regulation under
the Federal Power Act, the Interstate Commerce Act, any state public utilities
code, or any other Federal or state statute, rule or regulation limiting its
ability to incur Debt, pledge its assets or perform its Obligations under the
Loan Documents.
 
 
31

--------------------------------------------------------------------------------

 
 
5.11.           Margin Stock.  Neither Borrower nor any Group Member is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.  No portion of
the Obligations is secured directly or indirectly by Margin Stock.
 
5.12.           Taxes.  Except as disclosed in Schedule 5.12, each of Borrower
and each other Group Member has filed all federal, state, provincial, local and
foreign income, sales, goods and services, harmonized sales and franchise and
other material tax returns, reports and statements (collectively, the “Tax
Returns”) with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are or were required to be filed. All such Tax Returns
are true and correct in all material respects. All Taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any liability may be added thereto for non-payment thereof,
except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Group Member, as applicable, in accordance with IFRS.  Except as
specifically disclosed in Schedule 5.12, no Tax Return is under audit or
examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority.  Proper and accurate amounts have been withheld by
each Group Member, as applicable, from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable requirements of law and such
withholdings have been timely paid to the respective Governmental
Authorities.  No Group Member has been a member of an affiliated, combined or
unitary group other than the group of which a Group Member is the common parent
or has liability for Taxes of any other person.  Except as otherwise permitted
under the Agreement or as set out in Schedule 5.12, each Group Member has
withheld and remitted all required amounts within the prescribed periods to the
appropriate governmental authorities, and in particular has deducted, remitted
and paid all Canada Pension Plan contributions, Quebec Pension Plan
contributions, workers compensation assessments, employment insurance premiums,
employee health premiums, and real estate taxes within the prescribed periods to
the appropriate governmental authorities.  Borrower is resident in Canada for
purposes of the Tax Act, is not resident in any other country, and no other
country has asserted residency with respect to Borrower for purposes of the
other country’s Tax Laws.
 
5.13.           Solvency.  Both immediately before and after giving effect to
(a) the Loans made on or prior to the date this representation and warranty is
made or remade, (b) the disbursement of proceeds of such Loans, (c) the
consummation of the transactions contemplated by the Asset Purchase Documents
and (d) the payment and accrual of all transaction costs in connection with the
foregoing, with respect to the Borrower and each other Loan Party, on a
consolidated basis, (i) the fair value of its assets is greater than the amount
of its liabilities (including disputed, contingent and unliquidated liabilities)
as such value is established and liabilities evaluated, (ii) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(iii) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (iv) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (v) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.  None of Merus
Labs Luxco S.à r.l.’s managers has taken any resolution to effect, and to the
best of each such manager’s knowledge no party has initiated, any of the
following proceedings against Merus Labs Luxco S.à r.l.: (i) insolvency
proceedings (faillite), or (ii) proceedings for voluntary arrangement with its
creditors (concordat préventif de faillite), (iii) controlled management
(gestion contrôlée) or (iv) suspension of payments (sursis de paiement) or (v)
voluntary dissolution or liquidation (dissolution ou liquidation volontaire) or
(vi) any similar foreign law proceedings having similar effects.
 
 
32

--------------------------------------------------------------------------------

 
 
5.14.           Environmental Matters.  The on-going operations of Borrower and
each other Group Member comply in all respects with all Environmental Laws,
except such non-compliance which could not (if enforced in accordance with
applicable law) reasonably be expected to result in a Material Adverse
Effect.  Borrower and each other Group Member have obtained, and maintained in
good standing, all licenses, permits, authorizations and registrations required
under any Environmental Law and necessary for their respective ordinary course
operations, and Borrower and each other Group Member are in compliance with all
material terms and conditions thereof, except where the failure to do so could
not reasonably be expected to result in material liability to Borrower or any
other Group Member and could not reasonably be expected to result in a Material
Adverse Effect.  Except as set forth on Schedule 5.14, none of Borrower, any
other Group Member or any of their respective properties or operations is
subject to any outstanding written order from or agreement with any federal,
state or local Governmental Authority, nor subject to any judicial or docketed
administrative proceeding, nor subject to any indemnification agreement or other
contractual obligation, respecting any Environmental Law, Environmental Claim or
Hazardous Substance.  There are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, or arising from operations
prior to the Closing Date, of Borrower or any other Group Member that could
reasonably be expected to result in a Material Adverse Effect.  Neither Borrower
nor any other Group Member has any underground or above ground storage tanks
that are not properly registered or permitted under applicable Environmental
Laws or that are leaking or disposing of Hazardous Substances.
 
5.15.           Insurance.  Borrower and each other Group Member and their
respective properties are insured with financially sound and reputable insurance
companies which are not Affiliates of Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Borrower or such other Group Member operates.  A true and complete listing of
such insurance as of the Closing Date, including issuers, coverages and
deductibles, is set forth on Schedule 5.15.
 
5.16.           Information.  All information heretofore or contemporaneously
herewith furnished in writing by Borrower or any other Loan Party to Agent or
the Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of Borrower or any Loan Party to Agent or the Lender
pursuant hereto or in connection herewith will be, true and accurate in every
material respect on the date as of which such information is dated or certified,
and none of such information is or will be incomplete by omitting to state any
material fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by Agent and the Lender that
any projections and forecasts provided by Borrower are based on good faith
estimates and assumptions believed by Borrower to be reasonable as of the date
of the applicable projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results).
 
 
33

--------------------------------------------------------------------------------

 
 
5.17.           Intellectual Property.  Each Group Member owns, or is licensed
or otherwise has the right to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or have a license or other right to use
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  To the knowledge of each Group Member,
(a) the conduct and operations of the businesses of each Group Member do not
infringe, misappropriate, dilute or violate any Intellectual Property owned by
any other Person and (b) no other Person has contested any right, title or
interest of any Group Member in any Intellectual Property, other than, in each
case, as cannot reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
5.18.           Labor Matters.  Except as set forth on Schedule 5.18, neither
Borrower nor any other Group Member is subject to any labor or collective
bargaining agreement.  There are no existing or threatened strikes, lockouts or
other labor disputes involving Borrower or any other Group Member that singly or
in the aggregate could reasonably be expected to have a Material Adverse
Effect.  Hours worked by and payment made to employees of Borrower and the other
Group Members are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.
 
5.19.           Canadian Labour Matters
 
(a)              Except as disclosed in Schedule 5.19,
 
(i)               No Canadian Loan Party is a party to any application,
complaint, grievance, arbitration, or other proceeding under any statute or
under any collective agreement related to any Canadian Employee or the
termination of any Canadian Employee and there is no complaint, inquiry or other
investigation by any regulatory or other administrative authority or agency with
regard to or in relation to any Canadian Employee or the termination of any
Canadian Employee; and
 
(ii)               No Canadian Loan Party has engaged in any unfair labor
practice, nor is any Canadian Loan Party aware of any pending or threatened
complaint regarding any alleged unfair labor practices.
 
5.20.           No Default.  No Default or Event of Default exists or would
result from the incurring of any Obligations by any Loan Party or the grant or
perfection of the Agent’s Liens on the Collateral or the consummation of the
transactions contemplated by the Asset Purchase Documents.  No Group Member is
in default under or with respect to any contractual obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.
 
 
34

--------------------------------------------------------------------------------

 
 
5.21.           Foreign Assets Control Regulations and Anti-Money Laundering.
 
5.21.1.       OFAC.  Each Group Member is and will remain in compliance in all
material respects with all U.S. and Canadian economic sanctions laws, Executive
Orders and implementing regulations as promulgated by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada), the Criminal Code
(Canada), the United Nations Act (Canada) and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to any of the foregoing.  No Group Member
(i) is a Person designated by the U.S. government on the list of the Specially
Designated Nationals and Blocked Persons (the “SDN List”) with which a U.S.
Person cannot deal with or otherwise engage in business transactions, (ii) is a
Person designated by the Canadian government on any list set out in the United
Nations Al-Qaida and Taliban Regulations, the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism or the Criminal Code
(collectively, the “Terrorist Lists”) with which a Canadian Person cannot deal
with or otherwise engage in business transactions, (iii) is a Person who is
otherwise the target of U.S. or Canadian economic sanctions laws such that a
U.S. Person or Canadian Person cannot deal or otherwise engage in business
transactions with such Person or (iv) is controlled by (including without
limitation by virtue of such person being a director or owning voting shares or
interests), or acts, directly or indirectly, for or on behalf of, any person or
entity on the SDN List, a Terrorist List or a foreign government that is the
target of U.S. or Canadian economic sanctions prohibitions such that the entry
into, or performance under, this Agreement or any other Loan Document would be
prohibited under U.S. law or Canadian law.
 
5.21.2.        Patriot Act.  The Group Members and each of their Affiliates are
in compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal,
provincial or state laws or similar foreign laws relating to “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada).  No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.
 
5.22.           Senior Debt.  The Obligations shall rank pari passu with any
other senior Debt of the Loan Parties, and shall constitute senior indebtedness
as defined in any other documentation documenting any junior indebtedness of any
Loan Party.
 
5.23.           Withholdings and Remittances.  Each Canadian Loan Party has
remitted all Canada Pension Plan contributions, provincial pension plan
contributions, workers’ compensation assessments, employment insurance premiums,
employee health premiums, municipal real estate taxes and other taxes payable
under applicable law by them, and, furthermore, have withheld from each payment
made to any of its present or former employees, officers and directors, and to
all persons who are non-residents of Canada for the purposes of the Tax Act all
amounts required by law to be withheld, including without limitation all payroll
deductions required to be withheld and has remitted such amounts to the proper
governmental authority within the time required under applicable law.
 
 
35

--------------------------------------------------------------------------------

 
 
5.24.           Asset Purchase Documentation.  As of the Closing Date, the
Borrower has delivered to the Agent a complete and correct copy of the Asset
Purchase Documents (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other material documents delivered pursuant
thereto or in connection therewith).  No Loan Party and, to the best of each
Loan Party’s knowledge, no other party thereto is in default in the performance
or compliance with any provisions thereof.  The Asset Purchase Agreement
complies in all material respects with, and the transactions contemplated by the
Asset Purchase Documents have been (or, substantially contemporaneously herewith
will be) consummated in all material respects in accordance with, all applicable
requirements of law.  The Asset Purchase Agreement is in full force and effect
and has not been terminated, rescinded or withdrawn.  All material requisite
approvals by Governmental Authorities having jurisdiction over the Seller, any
Group Member or the other Persons referenced therein with respect to the
transactions contemplated by the Asset Purchase Documents have been obtained,
and no such approvals impose any conditions to the consummation of the
transactions contemplated by the Asset Purchase Documents or to the conduct by
any Loan Party of its business thereafter.  To the best of each Loan Party’s
knowledge, the Seller and Asset Purchaser’s representations or warranties in the
Asset Purchase Agreement are true and correct in all material respects.
 
5.25.           Inactive Subsidiaries.  No Inactive Subsidiary (x) has any
Subsidiaries, assets, properties, rights, liabilities or operations or (y)
engages in any business.  Except as set forth in Schedule 5.25, no Stock of any
Inactive Subsidiary is evidenced by certificates.1
 
Section 6.
Affirmative Covenants.

 
Until all Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) are Paid in Full, each
Loan Party agrees that, unless at any time the Lender shall otherwise expressly
consent in writing, it will:
 
6.1.              Information.  Unless such information set out below is
available in the Public Record, furnish to Agent and the Lender:
 
6.1.1.           Annual Report.  Promptly when available and in any event within
the time period prescribed by any relevant Governmental Authority:  a copy of
the annual audit report for Borrower and its Subsidiaries for such Fiscal Year,
along with the audited consolidated financial statements of Borrower and the
Subsidiaries as at the end of such Fiscal Year, which audit report is without
qualification by independent auditors of recognized standing selected by
Borrower and acceptable to Agent in its reasonable discretion (it being
understood that as of the Closing Date, the Borrower’s auditor as of the date
hereof, Deloitte & Touche LLP, is acceptable to Agent).
 

--------------------------------------------------------------------------------

 
1
 
Note:  Any stock disclosed on Schedule 5.25 will be required to be delivered as
a closing condition.

 
 
36

--------------------------------------------------------------------------------

 
 
6.1.2.           Quarterly Reports.  Promptly when available and in any event
within the time period prescribed by any relevant Governmental Authority,
consolidated balance sheets of Borrower and its Subsidiaries as of the end of
such fiscal quarter, together with consolidated financial statements for such
period and a customary Management Discussion and Analysis relating to such
information, together with a comparison with the corresponding period of the
previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by the chief financial officer of Borrower.
 
6.1.3.           [Reserved].
 
6.1.4.           Compliance Certificate.  Contemporaneously with the furnishing
of a copy of each annual audit report pursuant to Section 6.1.1 and each set of
statements pursuant to Section 6.1.2 for each calendar quarter (beginning with
the calendar quarter ending March 31, 2013) a duly completed Compliance
Certificate, with appropriate insertions, dated the date of such annual report
or such quarterly statements, and signed by the chief financial officer of
Borrower, containing a computation of each of the financial ratios and
restrictions set forth in Section 7.13 and to the effect that such officer has
not become aware of any Event of Default or Default that has occurred and is
continuing or, if there is any such Event of Default, describing it and the
steps, if any, being taken to cure it.
 
6.1.5.           [Reserved].
 
6.1.6.           Notice of Default; Litigation; ERISA Matters.  Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by Borrower or the applicable Loan Party affected thereby
with respect thereto:
 
(a)           the occurrence of an Event of Default or a Default;
 
(b)           any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by Borrower to the Lender which has been
instituted or, to the knowledge of Borrower, is threatened against Borrower or
any other Group Member, or to which any of the properties of any thereof is
subject, which could reasonably be expected to have a Material Adverse Effect;
 
(c)           [Reserved];
 
(d)           any cancellation or material change in coverage in any insurance
maintained by Borrower or any other Group Member; or
 
(e)           any other event (including (i) any violation of any Environmental
Law or the assertion of any Environmental Claim, (ii) the enactment or
effectiveness of any law, rule or regulation, (iii) any violation or
noncompliance with any law or (iv) any breach or non-performance of, or any
default under, any contractual obligation of any Group Member) which could
reasonably be expected to have a Material Adverse Effect.
 
6.1.7.           Management Report.  Promptly upon receipt thereof, copies of
all detailed financial and management reports submitted to Borrower or any other
Loan Party by independent auditors in connection with each annual or interim
audit made by such auditors of the books of Borrower or any other Loan Party.
 
 
37

--------------------------------------------------------------------------------

 
 
6.1.8.           Projections.  As soon as practicable, and in any event not
later than 30 days after the commencement of each Fiscal Year, financial
projections for Borrower and its Subsidiaries for such Fiscal Year (including
monthly operating and cash flow budgets) prepared in a manner consistent with
the projections delivered by Borrower to Agent prior to the Closing Date or
otherwise in a manner reasonably satisfactory to Agent, accompanied by a
certificate of the chief financial officer of Borrower to the effect that (a)
such projections were prepared by Borrower, in good faith, (b) Borrower has a
reasonable basis for the assumptions contained in such projections and (c) such
projections have been prepared in accordance with such assumptions.
 
6.1.9.           Other Information.  Promptly from time to time, such other
information concerning Borrower and any other Group Member as the Lender or
Agent may reasonably request.
 
6.2.             Books; Records; Inspections.  Keep, and cause each other Loan
Party to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
IFRS; permit, and cause each other Loan Party to permit, Agent (accompanied by
the Lender) or any representative thereof to inspect, at any reasonable time and
with reasonable notice (or at any time without notice if an Event of Default
exists), the properties and operations of Borrower or such other Loan Party; and
permit, and cause each other Loan Party to permit, at any reasonable time and
with reasonable notice (or at any time without notice if an Event of Default
exists), Agent (accompanied by the Lender) or any representative thereof to
visit any or all of its offices, to discuss its financial matters with its
directors  or officers and its independent auditors (and Borrower hereby
authorizes such independent auditors to discuss such financial matters with the
Lender or Agent or any representative thereof), and to examine (and, at the
expense of Borrower or the applicable Loan Party, photocopy extracts from) any
of its books or other records; and permit, and cause each other Loan Party to
permit, Agent and its representatives to inspect, at any reasonable time and
with reasonable notice (or at any time without notice if an Event of Default
exists), the Collateral and other tangible assets of Borrower or such Loan
Party, to perform appraisals of the equipment of Borrower or such Party, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to any Collateral.
 
6.3.           Maintenance of Property; Insurance.
 
(a)            Keep, and cause each other Loan Party to keep, all property
useful and necessary in the business of Borrower or such other Loan Party in
good working order and condition, ordinary wear and tear excepted.
 
(b)            Maintain, and cause each other Group Member to maintain, with
responsible insurance companies, such insurance coverage as shall be required by
all laws, governmental regulations and court decrees and orders applicable to it
and such other insurance, to such extent and against such hazards and
liabilities, as is customarily maintained by companies similarly situated;
provided that in any event, such insurance shall insure against all risks and
liabilities of the type insured against as of the Closing Date and shall have
insured amounts no less than, and deductibles no higher than, those amounts
provided for as of the Closing Date.  Upon request of Agent or the Lender,
Borrower shall furnish to Agent or such Lender a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by Borrower
and each other Group Member.  Borrower shall cause each issuer of an insurance
policy to provide Agent with an endorsement (i) showing Agent as a loss payee
with respect to each policy of property or casualty insurance and naming Agent
as an additional insured with respect to each policy of liability insurance,
(ii) providing that 30 days’ notice will be given to Agent prior to any
cancellation of, or reduction or change in coverage provided by or other
material modification to such policy and (iii) acceptable in all other respects
to Agent.  Borrower shall execute and deliver to Agent, upon request of Agent, a
collateral assignment, in form and substance satisfactory to Agent, of each
business interruption insurance policy maintained by the Loan Parties.
 
 
38

--------------------------------------------------------------------------------

 
 
(c)           Unless Borrower provides Agent with evidence of the continuing
insurance coverage required by this Agreement, Agent may purchase insurance (to
the extent of such insurance coverage as shall be required by clause (b) above)
at Borrower’s expense to protect Agent’s and the Lender’s interests in the
Collateral.  This insurance may, but need not, protect Borrower’s and each other
Group Member’s interests.  The coverage that Agent purchases may, but need not,
pay any claim that is made against Borrower or any other Group Member in
connection with the Collateral.  Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that Borrower
has obtained the insurance coverage required by this Agreement.  If Agent
purchases insurance for the Collateral, as set forth above, Borrower will be
responsible for the costs of that insurance, including interest and any other
charges that may be imposed with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance and the costs
of the insurance may be added to the principal amount of the Loans owing
hereunder.
 
6.4.           Compliance with Laws and Contractual Obligations; Payment of
Taxes and Liabilities.
 
(a)            Comply, and cause each other Group Member to comply, in all
material respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits and all indentures, agreements and other
instruments binding upon it or its property, except where failure to comply
could not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure, and cause each other Group Member to ensure,
that no person who owns a controlling interest in or otherwise controls a Group
Member is or shall be (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by OFAC, Department of the Treasury, and/or any
other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a person designated under Section 1(b),
(c) or (d) of Executive Order 13224, any related enabling legislation or any
other similar Executive Orders; (c) without limiting clause (a) above, comply
and cause each other Group Member to comply, with all applicable Bank Secrecy
Act and anti-money laundering laws and regulations; and (d) timely prepare and
file all Tax Returns required to be filed by applicable law and pay, and cause
each other Group Member to pay, prior to delinquency, all taxes and other
governmental charges against it or any of its property, as well as claims of any
kind which, if unpaid, could become a Lien on any of its property; provided that
the foregoing shall not require Borrower or any other Group Member to pay any
such Tax or charge so long as it shall promptly contest the validity thereof in
good faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with IFRS;
 
 
39

--------------------------------------------------------------------------------

 
 
6.5.           Maintenance of Existence.  Maintain and preserve, and (subject to
Section 7.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing (as applicable) in the jurisdiction of its
organization and (b) its qualification to do business and good standing (as
applicable) in each jurisdiction where the nature of its business makes such
qualification necessary, other than any such jurisdiction where the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.
 
6.6.           Employee Benefit Plans.
 
(a)            Canadian Employees.
 
(i)             Each Canadian Loan Party will cause to be delivered to the
Agent, promptly upon the Agent’s written request, a copy of each Canadian
Pension Plan and Canadian Employee Plan and, if applicable, related trust
agreements or other funding instruments and all amendments thereto.
 
(ii)            Each Canadian Loan Party shall to the extent it receives any
correspondence from any Governmental Authority with respect to any revocation of
a Canadian Pension Plan or Canadian Employee Plan, promptly provide the Agent
with such correspondence.  Each Canadian Loan Party shall ensure that each
Canadian Pension Plan or Canadian Employee Plan retains its registered status
under and is administered in all material respects in accordance with the terms
of the applicable Canadian Pension Plan text, funding agreement and Canadian
Employee Benefits Legislation.
 
(iii)            Each Canadian Loan Party will cause all reports and disclosures
required by any Canadian Pension Plan or applicable Canadian Employee Benefits
Legislation to be filed and distributed as required.
 
(iv)            Each applicable Canadian Loan Party shall perform in all
material respects all obligations (including (if applicable), funding,
investment and administration obligations) required to be performed by such
Canadian Loan Party in connection with each applicable Canadian Pension Plan and
Canadian Employee Plan and the funding therefore; make and pay all current
service and, as applicable, special payments relating to solvency deficiencies
under each applicable Canadian Pension Plan and pay all premiums required to be
made or paid by it in accordance with the terms of each applicable Canadian
Employee Plan and Canadian Employee Benefits Legislation and withhold by way of
authorized payroll deductions or otherwise collect and pay into the applicable
Canadian Pension Plan or Canadian Employee Plan all employee contributions
required to be withheld or collected by it in accordance with the terms of each
applicable Canadian Pension Plan or Canadian Employee Plan, and Canadian
Employee Benefits Legislation; and ensure that, to the extent that such Canadian
Loan Party has a Canadian Pension Plan which is a defined benefit pension plan,
that such plan is fully funded, both on an ongoing basis and on a solvency basis
(using actuarial methods and assumptions which are consistent with the actuarial
valuations last filed with the applicable governmental authorities and which are
consistent with Canadian GAAP or IFRS).
 
 
40

--------------------------------------------------------------------------------

 
 
6.7.           Environmental Matters.  If any release or disposal of Hazardous
Substances shall occur or shall have occurred on or from any real property or
any other assets of Borrower or any other Group Member, cause, or direct the
applicable Group Member to cause, the prompt containment and removal of such
Hazardous Substances and the remediation of such real property or other assets
as is necessary to comply with all Environmental Laws and to preserve the value
of such real property or other assets.  Without limiting the generality of the
foregoing, Borrower shall, and shall cause each other Group Member to, comply
with each valid Federal or state judicial or administrative order requiring the
performance at any real property by Borrower or any other Group Member of
activities in response to the release or threatened release of a Hazardous
Substance.  If any violation of any Environmental Law shall occur or shall have
occurred at any real property or any other assets of Borrower or any other Group
Member or otherwise in connection with their operations, cause, or direct the
applicable Group Member to cause, the prompt correction of such violation.
 
6.8.           Asset Purchase.  The Borrower shall cause the Asset Purchase to
be consummated in accordance with the terms of the Asset Purchase Documents and
applicable requirements of law and shall cause compliance by Asset Purchaser in
all material respects with its obligations under the Asset Purchase
Documents.  The Loan Parties shall deliver such agreements, documents and
instruments reasonably requested by Agent to evidence consummation of the
transactions contemplated by the Asset Purchase Documents.
 
6.9.           Further Assurances.  Promptly upon request by the Agent, the Loan
Parties shall (and, subject to the limitations hereinafter set forth, shall
cause each of their Subsidiaries to) take such additional actions as the Agent
may reasonably require from time to time in order (i) to subject to the Liens
created by any of the Collateral Documents any of the properties, rights or
interests, whether now owned or hereafter acquired, covered or intended to be
covered by any of the Collateral Documents, (ii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iii) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and the Lender the
rights granted or now or hereafter intended to be granted to the Agent and the
Lender under any Loan Document or under any other document executed in
connection therewith.  Without limiting the generality of the foregoing and
except as otherwise approved in writing by the Lender, the Loan Parties shall
cause each of their Subsidiaries (including any Subsidiary formed or acquired
after the Closing Date by any Loan Party, but excluding Inactive Subsidiaries)
to guaranty the Obligations and cause each such Subsidiary to grant to the
Agent, for the benefit of the Agent and the Lender, a security interest in,
subject to the limitations hereinafter set forth, all of such Subsidiary’s
property to secure such guaranty, in each case pursuant to documents in form and
substance reasonably  satisfactory to Agent.  Furthermore and except as
otherwise approved in writing by the Lender, Borrower shall, and shall cause
each of its Subsidiaries (except Inactive Subsidiaries) to, pledge all of the
Stock and Stock Equivalents of each of its Subsidiaries to the Agent for the
benefit of the Agent and the Lender, to secure the Obligations, in each case
pursuant to documents in form and substance reasonably satisfactory to
Agent.  In connection with each pledge of Stock and Stock Equivalents, Borrower
and each such Loan Party Subsidiary shall deliver, or cause to be delivered, to
the Agent, irrevocable proxies and stock powers and/or assignments, as
applicable, duly executed in blank, in each case pursuant to documents in form
and substance satisfactory to Agent.  In the event any Loan Party acquires or
leases as lessee any real property, simultaneously with such acquisition, such
Person shall execute and/or deliver, or cause to be executed and/or delivered,
to the Agent, (x) a fully executed Mortgage, in form and substance reasonably
satisfactory to the Agent together with in the case of a lease, such lease
amendments, consents and/or estoppels as Agent may reasonably request, and in
any event, together with an A.L.T.A. lender’s title insurance policy issued by a
title insurer reasonably satisfactory to the Agent, in form and substance and in
an amount reasonably satisfactory to the Agent insuring that the Mortgage is a
valid and enforceable first priority Lien on the respective property, free and
clear of all defects, encumbrances and Liens, (y) then current A.L.T.A. surveys,
certified to the Agent and the Lender by a licensed surveyor sufficient to allow
the issuer of the lender’s title insurance policy to issue such policy without a
survey exception and (z) an environmental site assessment prepared by a
qualified firm acceptable to the Agent, in form and substance reasonably
satisfactory to the Agent.
 
 
41

--------------------------------------------------------------------------------

 
 
6.10.           Post-Closing Obligations.  * * *
 
6.11.           Board Observer.  Agent shall have the right to designate one (1)
observer (the “Board Observer”) to attend, as a nonvoting observer, two meetings
of the board of directors of the Borrower in each Fiscal Year (each, a “Board
Meeting”) at which the Borrower’s management is scheduled to present the
Borrower’s financial statements and financial and operating results and discuss
the marketing of Enablex / Emselex.  The Borrower shall provide the Board
Observer with (i) reasonable advance notice of all Board Meetings or notice of
such Board Meetings at the same time such notice is delivered to the directors
and (ii) provide all documents and other written materials (including consents)
delivered to the directors in connection with such meetings at the same time
such notice and documents and other written materials are delivered to the
directors.  The Borrower shall reimburse the Board Observer for its reasonable,
documented out-of-pocket fees, costs, expenses and disbursements (including
reasonable and documented travel and lodging expenses) in connection with
attending Board Meetings.  The Board Observer shall be subject to the same
obligations of confidentiality as a director, except that the Board Observer may
disclose or communicate information to the Agent and the Lender notwithstanding
such obligations.
 
Section 7.
Negative Covenants.

 
Until the Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) are Paid in Full, each
Loan Party agrees that, unless at any time the Lender shall otherwise expressly
consent in writing, it will:
 
7.1.           Debt.  Not, and not suffer or permit any Group Member to, create,
incur, assume or suffer to exist any Debt, except for the following Debt of the
Borrower and/or Loan Party Subsidiaries: * * *
 
7.2.           Liens.  Not, and not suffer or permit any Group Member to, create
or permit to exist any Lien on any of its real or personal properties, assets or
rights of whatsoever nature (whether now owned or hereafter acquired), except: *
* *
 
 
42

--------------------------------------------------------------------------------

 
 
7.3.           [Omitted].
 
7.4.           Restricted Payments.  * * *
 
7.5.           Mergers; Consolidations; Asset Sales. * * *
 
7.6.           Modification of Asset Purchase and Organizational
Documents.  Not, and not suffer or permit any waiver, amendment or modification
of any term of any Asset Purchase Document, or any term of the charter, limited
liability company agreement, partnership agreement, articles of incorporation,
by-laws or other organizational documents of Borrower or any other Group
Member,  in each case except for those waivers, amendments and modifications
that do not materially adversely affect the interests of the Agent or the Lender
under the Loan Documents or in the Collateral (it being understood and agreed
that any adverse impact on the effectiveness or validity of any Collateral
Document or the Liens granted to the Agent thereunder shall be deemed to
materially adversely affect such interests of the Agent and the Lender).
 
7.7.           Use of Proceeds.  Not use the proceeds of the Loans for any
purposes other than solely as provided in Section 2.1.3.
 
7.8.           Transactions with Affiliates.  Not, and not suffer or permit any
Group Member to, enter into any transaction with any Affiliate of the Borrower
or of any such Group Member, except: * * *
 
7.9.           Inconsistent Agreements.  Not, and not suffer or permit any other
Group Member to, enter into any agreement containing any provision which would
(i) be violated or breached by any borrowing by Borrower hereunder or by the
performance by Borrower or any other Loan Party of any of its Obligations
hereunder or under any other Loan Document, (ii) prohibit Borrower or any other
Group Member from granting to Agent and the Lender a Lien on any of its assets
that constitute Collateral or (iii) other than pursuant to any agreement in
effect on the Closing Date and set forth on Schedule 7.9, or pursuant to the
Loan Documents, create or permit to exist or become effective any encumbrance or
restriction on the ability of any other Subsidiary to (x) pay dividends or make
other distributions to Borrower or any Wholly-Owned  Subsidiary, or pay any Debt
owed to Borrower or any Wholly-Owned Subsidiary, (y) make loans or advances to
Borrower or any Wholly-Owned Subsidiary or (z) transfer any of its assets or
properties to Borrower or any Wholly-Owned Subsidiary, except, in the case of
clause (ii) and (iii) above: (a) negative pledges and restrictions on Liens in
favor of any holder of Debt permitted under Section 7.1(b) and 7.1(k) but solely
to the extent any negative pledge or limitation on Liens relates to the property
that is the subject of such Debt and the proceeds and products thereof, (b)
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (c) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (d) [Reserved], (e)
related to any sale, transfer, disposition or conveyance of property permitted
by Section 7.5(b) pending such sale, transfer, disposition or conveyance, solely
to the assets subject to such sale, transfer, disposition or conveyance of
property and (f) prohibitions and limitations that exist pursuant to applicable
requirements of law.
 
 
43

--------------------------------------------------------------------------------

 
 
7.10.           Business Activities.  Not, and not suffer or permit any Group
Member to, engage in any line of business other than the businesses engaged in
on the Closing Date and businesses reasonably related thereto or such other
businesses as could reasonably be contemplated to be engaged in by any Loan
Party as a result of such Loan Party carrying out its business strategy as set
forth in the Public Record, provided that such businesses are in the
biopharmaceuticals and medical devices industry.
 
7.11.           Investments.  Not, and not suffer or permit any Group Member to,
make or permit to exist, any Investment in any other Person, except the
following: * * *
 
7.12.           Fiscal Year.  Not, and not suffer or permit any other Group
Member to, change its Fiscal Year.
 
7.13.           Financial Covenants.
 
7.13.1.           EBITDA.  Not and not suffer or permit EBITDA for any
Computation Period ending on or after March 31, 2013, to be less than the
applicable amount set forth below for such Computation Period (subject to
adjustment as described in Section 7.13.5); provided, that with respect to any
incurrence of subordinated Debt pursuant to Section 7.1(c), and any Permitted
Acquisition, in each case to be consummated prior to the availability of
financial statements for the Fiscal Quarter ending March 31, 2013, EBITDA shall
not be less than CDN$* * *
 
Computation  Period
Amount
March 31, 2013
* * *
June 30, 2013
* * *
September 30, 2013
* * *
December 31, 2013
* * *
March 31, 2014
* * *
June 30, 2014
* * *
September 30, 2014
* * *
December 31, 2014
* * *
March 31, 2015
* * *

 
7.13.2.            Maximum Total Leverage Ratio.  Not and not suffer or permit
the Maximum Total Leverage Ratio for any Computation Period ending on or after
March 31, 2013, to be more than the applicable Maximum Total Leverage Ratio set
forth below at the end of each such Computation Period:
 
 
44

--------------------------------------------------------------------------------

 
 
Computation  Period
Ratio
September 30, 2012
7.0:1.0
December 31, 2012
7.0:1.0
March 31, 2013
7.0:1.0
June 30, 2013
7.0:1.0
September 30, 2013
7.0:1.0
December 31, 2013
7.0:1.0
March 31, 2014
7.0:1.0
June 30, 2014
7.0:1.0
September 30, 2014
7.0:1.0
December 31, 2014
7.0:1.0
March 31, 2015
7.0:1.0

 
7.13.3.            Minimum Net Sales.  Not and not suffer or permit Net Sales
for any Computation Period ending on or after March 31, 2013, to be less than
the applicable Net Sales set forth below at the end of each such Computation
Period (subject to adjustment as described in Section 7.13.5); provided, that
with respect to any incurrence of subordinated Debt pursuant to Section 7.1(c),
and any Permitted Acquisition, in each case to be consummated prior to the
availability of financial statements for the Fiscal Quarter ending March 31,
2013, Net Sales shall not be less than CDN$* * *
 
 
45

--------------------------------------------------------------------------------

 
 
Computation  Period
Amount
March 31, 2013
* * *
June 30, 2013
* * *
September 30, 2013
* * *
December 31, 2013
* * *
March 31, 2014
* * *
June 30, 2014
* * *
September 30, 2014
* * *
December 31, 2014
* * *
March 31, 2015
* * *

 
7.13.4.       Sinking Fund Deposit Cure.  If, at any time, the Borrower deposits
cash into the Sinking Fund Account (the amount of such deposit, the “Sinking
Fund Deposit Amount”), then: * * *
 
7.13.5.       Principal Repayment and Excess Cash in Sinking Fund.   * * *
 
7.14.           Deposit Accounts and Securities Accounts.  Not, and not suffer
or permit any Group Member to, maintain or establish any deposit account or
securities account other than the deposit accounts and securities accounts set
forth on Schedule 7.14 without prior written notice to Agent and unless Agent,
Borrower or such other Group Member and the bank or securities intermediary at
which such deposit account or securities account, as applicable, is to be opened
or maintained enter into a Control Agreement (blocked account agreement with
respect to a deposit account in Canada) regarding such deposit account or
securities account, as applicable, on terms satisfactory to Agent.
 
7.15.           Sale-Leasebacks.  Not and not suffer or permit any Group Member
to, engage in a sale leaseback, synthetic lease or similar transaction involving
any of its assets.
 
7.16.           Hazardous Substances.  Not, and not suffer or permit any other
Group Member to, cause or suffer to exist any release of any Hazardous
Substances at, to or from any real property owned, leased, subleased or
otherwise operated or occupied by any Group Member that would violate any
Environmental Law, form the basis for any Environmental Claims or otherwise
adversely affect the value or marketability of any real property (whether or not
owned by any Group Member), other than such violations, Environmental Claims and
effects that would not, in the aggregate, be reasonably be expected to have a
Material Adverse Effect.  Notwithstanding the foregoing, under no circumstances
will any Group Member cause or suffer to exist any disposal of any Hazardous
Substances at, on, under or in any real property owned, leased, subleased, or
otherwise operated or occupied by any Group Member.
 
 
46

--------------------------------------------------------------------------------

 
 
7.17.           Asset Purchase Agreement Indemnity.  Not, and not suffer or
permit, directly or indirectly, the seeking of pricing and reimbursement for the
Product (as defined in the Asset Purchase Agreement) in France, Italy or Spain
in contravention of Section 11.5(d) of the Asset Purchase Agreement.
 
7.18.           Establishment of Defined Benefit Plan.  Notwithstanding any
other provision of this Agreement or any other Loan Document, not, and not
suffer or permit, (i) establishing or contributing to any Defined Benefit Plan
or (ii) acquiring an interest in any Person if such Pension sponsors,
administers, maintains or contributes to, or has any liability in respect of any
Defined Benefit Plan.
 
7.19.           ERISA Liability.  Not, and not suffer or permit, any liability
under ERISA and the sponsorship of any “pension plan” or any liability subject
to Title IV of ERISA.
 
7.20.           Inactive Subsidiaries.  Not suffer or permit any Inactive
Subsidiary (x) to have any Subsidiaries, assets, properties, rights, liabilities
or operations, (y) to engage in any business or enter into any transaction
except as required by Section 6.10(c), or (z) other than in the case of Orbis
Pharma Inc., to have any of its Stock evidenced by certificates.
 
Section 8.
Events of Default; Remedies.

 
8.1.           Events of Default.  Each of the following shall constitute an
Event of Default under this Agreement:
 
8.1.1.        Non-Payment of Credit.  Default, in the payment when due of the
principal of the Loan shall occur; or default, and continuance thereof for 5
Business Days, in the payment when due of any interest, fee, or other amount
payable by any Loan Party hereunder or under any other Loan Document shall
occur.
 
8.1.2.         Default Under Other Debt.
 
(a)            Any default for the payment of principal or interest when due
shall occur under the terms applicable to any Debt (other than the Obligations)
of any Group Member in an aggregate amount (for all such Debt so affected and
including undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) exceeding CDN$* *
*; and
 
(b)            Any default shall occur under the terms applicable to any Debt
(other than the Obligations) of any Group Member in an aggregate amount (for all
such Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding CDN$* * * and such default shall result in the
acceleration of the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require Borrower or any other Group Member to
purchase or redeem such Debt or post cash collateral in respect thereof) prior
to its expressed maturity.
 
 
47

--------------------------------------------------------------------------------

 
 
8.1.3.           Bankruptcy; Insolvency.  Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver, ad hoc manager or other
custodian for such Loan Party or any property thereof, or makes a general
assignment for the benefit of creditors; or, in the absence of such application,
consent or acquiescence, a trustee, receiver, ad hoc manager or other custodian
is appointed for any Loan Party or for a substantial part of the property of any
Loan Party and is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law (including in respect of Merus Labs Luxco S.à r.l.:
(i) insolvency proceedings (faillite), or (ii) proceedings for voluntary
arrangement with its creditors (concordat préventif de faillite),
(iii) controlled management (gestion contrôlée) or (iv) suspension of payments
(sursis de paiement) or (v) voluntary dissolution or liquidation (dissolution ou
liquidation volontaire) or (vi) any similar foreign law proceedings having
similar effects), or any dissolution or liquidation proceeding, is commenced in
respect of any Loan Party, and if such case or proceeding is not commenced by
such Loan Party, it is consented to or acquiesced in by such Loan Party, or
remains for 60 days undismissed; or any Loan Party takes any action to
authorize, or in furtherance of, any of the foregoing.
 
8.1.4.           Plan of Arrangement.  If any Loan Party or any other Person
shall take any steps or actions (other than preparation of preliminary legal
documentation and similar preparatory actions) to pursue or provide any notice
to any Person that they intend to pursue a recapitalization of any Loan Party,
whether pursuant to a plan of arrangement under the Canada Business Corporations
Act (Canada) or otherwise.
 
8.1.5.           Non-Compliance with Loan Documents.
 
(a)               Failure by Borrower or any other Loan Party to comply with or
to perform any covenant set forth in Sections 6.1.1, 6.1.2, 6.1.4, 6.1.6,
6.3(b), 6.5, 6.7, 6.8 and 7; (b) default by the Asset Purchaser in any material
respect of any of its obligations under the Asset Purchase Documents or (c)
failure by Borrower or any other Loan Party to comply with or to perform any
other provision of this Agreement or any other Loan Document applicable to it
(and not constituting an Event of Default under any other provision of this
Section 8) and continuance of such failure described in this clause (c) for 30
days.
 
8.1.6.           Representations; Warranties.  Any representation or warranty
made by any Loan Party herein or any other Loan Document is breached or is false
or misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to Agent
or the Lender in connection herewith is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified.
 
8.1.7.           [Reserved].
 
8.1.8.           Canadian Pensions Plans.  (a) Any Person institutes steps to
terminate a Canadian Pension Plan or causes such Canadian Pension Plan to no
longer be registered if required to be registered, if as a result of such
termination or de-registration any Loan Party could be required to make a
contribution to such Canadian Pension Plan, or could incur a liability or
obligation to such Canadian Pension Plan, in excess of CDN$* * *; or (b) a
contribution failure occurs with respect to any Canadian Pension Plan sufficient
to give rise to a Lien under any Canadian Employee Benefits Legislation.
 
 
48

--------------------------------------------------------------------------------

 
 
8.1.9.           Judgments.
 
(a)              Final judgments which exceed an aggregate of CDN$* * * shall be
rendered against any Group Member and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within 30 days after
entry or filing of such judgments; or
 
(b)              One or more non-monetary judgments, orders or decrees shall be
rendered against any one or more of the Loan Parties or any of their respective
Subsidiaries which has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect.
 
8.1.10.         Invalidity of Collateral Documents.  Any Collateral Document
shall cease to be in full force and effect; or any Group Member or other grantor
or pledgor (or any Person by, through or on behalf of any Group Member, grantor
or pledgor) shall contest in any manner the validity, binding nature or
enforceability of any Collateral Document.
 
8.1.11.          Invalidity of Subordination Provisions.  Any subordination
provision in any document or instrument governing Debt that is intended to be
subordinated to the Obligations or any subordination provision in any
subordination agreement that relates to any such Debt, or any subordination
provision in any guaranty by any Loan Party of any such Debt, shall cease to be
in full force and effect, or any Person (including the holder of any applicable
Debt) shall contest in any manner the validity, binding nature or enforceability
of any such provision.
 
8.1.12.           Change of Control.  (a) A Change of Control shall occur, (b)
Borrower shall cease to, directly or indirectly, own and control 100% of each
class of the outstanding Stock and Stock Equivalents of each Subsidiary of the
Borrower, or (c) a “Change of Control” or other similar event shall occur, as
defined in, or under, any indenture, agreement, instrument or other
documentation evidencing or otherwise relating to any Debt.
 
8.2.                Remedies.  If any Event of Default described in Section
8.1.3 shall occur, the Loans and all other Obligations shall become immediately
due and payable and all outstanding Commitments shall terminate, all without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, Agent may, and upon the written request
of the Lender shall, declare all or any part of the Loans and other Obligations
to be due and payable and/or all or any part of the Commitments then outstanding
to be terminated, whereupon the Loans and other Obligations shall become
immediately due and payable (in whole or in part, as applicable), and such
Commitments shall immediately terminate (in whole or in part, as applicable),
all without presentment, demand, protest or notice of any kind.  Agent shall
promptly advise Borrower of any such declaration, but failure to do so shall not
impair the effect of such declaration.  Any cash collateral delivered hereunder
shall be applied by Agent to any remaining Obligations and any excess remaining
after the Obligations shall have been Paid in Full shall be delivered to
Borrower or as a court of competent jurisdiction may elect.
 
 
49

--------------------------------------------------------------------------------

 
 
8.3.           Borrower’s Right to Cure.  Notwithstanding anything to the
contrary contained in Section 8.1.5, in the event of any Event of Default under
Section 7.13 (a “Curable Default”), the Borrower may cure such Event of Default
if it complies with the provisions set forth in Section 7.13.4.  From the
effective date of the delivery of the Sinking Fund Deposit Cure Notice to Agent
until the earlier to occur of the Required Deposit Date and the date on which
Agent is notified that the applicable Retroactive Effect Deposit will not be
deposited into the Sinking Fund Account, neither Agent nor Lender shall impose
the Default Rate, accelerate the Obligations or exercise any enforcement remedy
against any Group Member or any of their respective properties solely as a
result of the existence of the applicable Curable Default.  In the event that
the applicable Retroactive Effect Deposit is deposited into the Sinking Fund
Account and the inclusion of the Retroactive Effect Deposit in the calculation
of, as applicable, EBITDA, the Maximum Total Leverage Ratio or Net Sales for the
Reference Computation Period results in compliance with, respectively, Section
7.13.1, Section 7.13.2 or Section 7.13.3 for the Reference Computation Period,
the applicable Curable Default shall be deemed waived.
 
Section 9.
Agent.

 
9.1.           Appointment; Authorization.
 
(a)            Each Lender hereby irrevocably appoints, designates and
authorizes Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement or
any other Loan Document, together with such powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with the Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.
 
9.2.            Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects with
reasonable care.
 
9.3.            Limited Liability.  None of Agent or any of its directors,
officers, employees or agents shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except to the
extent resulting from its own gross negligence or willful misconduct as
determined in a final non-appealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to the Lender for any
recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Loan Party or any other
party to any Loan Document to perform its Obligations hereunder or
thereunder.  Agent shall not be under any obligation to the Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or Affiliate of any
Loan Party.
 
 
50

--------------------------------------------------------------------------------

 
 
9.4.           Successor Agent.  Agent may resign as Agent at any time upon 30
days’ prior notice to the Lender.  If Agent resigns under this Agreement, the
Lender shall, with (so long as no Event of Default exists) the consent of
Borrower (which shall not be unreasonably withheld or delayed), appoint a
successor agent for the Lender.  If no successor agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, on behalf after
consulting with the Lender and (so long as no Event of Default exists) Borrower,
a successor agent.  Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent, and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 and Sections 10.4 and 10.5 shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.  If no successor agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lender shall perform all of the duties of Agent
hereunder until such time as the Lender shall appoint a successor agent as
provided for above.
 
9.5.           Collateral Matters.  The Lender irrevocably authorizes Agent, at
its option and in its discretion, (a) to release any Lien granted to or held by
Agent under any Collateral Document (i) when all Obligations have been Paid in
Full; (ii) constituting property sold or to be sold or disposed of as part of or
in connection with any sale or other disposition permitted hereunder (it being
agreed and understood that Agent may conclusively rely without further inquiry
on a certificate of an officer of Borrower as to the sale or other disposition
of property being made in compliance with this Agreement); or (iii) subject to
Section 10.1, if approved, authorized or ratified in writing by the Lender; or
(b) to subordinate its interest in any Collateral to any holder of a Lien on
such Collateral which is permitted by clause (d)(i) or (d)(ii) of Section 7.2
(it being understood that Agent may conclusively rely on a certificate from
Borrower in determining whether the Debt secured by any such Lien is permitted
by Section 7.1(b)).  Upon request by Agent at any time, the Lender will confirm
in writing Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 9.5.  The Agent
shall have the right, in accordance with the Collateral Documents, to sell,
lease or otherwise dispose of any Collateral for cash, credit or any combination
thereof, and Agent may purchase any Collateral at public or, if permitted by
law, private sale and, in lieu of actual payment of the purchase price, may
credit bid and setoff the amount of such price against the Obligations.
 
 
51

--------------------------------------------------------------------------------

 
 
Section 10.
Miscellaneous.

 
10.1.           Waiver; Amendments.  No delay on the part of Agent or the Lender
in the exercise of any right, power or remedy shall operate as a waiver thereof,
nor shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy.  No amendment, modification or waiver of, or consent
with respect to, any provision of this Agreement, the Notes or any of the other
Loan Documents (or any subordination and intercreditor agreement or other
subordination provisions relating to any other Debt) shall in any event be
effective unless the same shall be in writing and approved by the Agent and the
Lender, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No provision of Section 9 or other provision of this Agreement affecting
Agent in its capacity as such shall be amended, modified or waived without the
consent of Agent.
 
10.2.           Notices.  All notices hereunder shall be in writing (including
facsimile transmission) and shall be sent to the applicable party at its address
shown on Annex II or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such
purpose.  Notices sent by facsimile or other electronic transmission shall be
deemed to have been given when sent; notices sent to the Borrower by mail shall
be deemed to have been given three Business Days after the date when sent by
registered or certified mail, postage prepaid; and notices sent by hand delivery
or overnight courier service shall be deemed to have been given when received.
 
10.3.           Computations.  Unless otherwise specifically provided herein,
any accounting term used in this Agreement (including in Section 7.13 or any
related definition) shall have the meaning customarily given such term in
accordance with IFRS, and all financial computations (including pursuant to
Section 7.13 and the related definitions, and with respect to the character or
amount of any asset or liability or item of income or expense, or any
consolidation or other accounting computation) hereunder shall be computed in
accordance with IFRS consistently applied; provided that if Borrower notifies
Agent that Borrower wishes to amend any covenant in Section 7.13 (or any related
definition) to eliminate or to take into account the effect of any change after
the Closing Date in IFRS on the operation of such covenant (or if the Lender
wishes to amend Section 7.13 (or any related definition) for such purpose), then
Borrower’s compliance with such covenant shall be determined on the basis of
IFRS in effect immediately before the relevant change in IFRS became effective,
until either such notice is withdrawn or such covenant (or related definition)
is amended in a manner satisfactory to Borrower and the Lender.  The explicit
qualification of terms or computations by the phrase “in accordance with IFRS”
shall in no way be construed to limit the foregoing.
 
10.4.           Costs; Expenses.  Each party shall bear its own costs (including
Legal Costs) in connection with the preparation, execution, delivery and
administration on or prior to the Closing Date (including perfection and
protection of Collateral prior to and on the Closing Date) of this Agreement,
the other Loan Documents and all other documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  After the
Closing Date, Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of Agent and the Lender (including Legal Costs) in connection
with the administration (including perfection and protection of Collateral
subsequent to the Closing Date) of this Agreement, the other Loan Documents and
all other documents provided for herein or delivered or to be delivered
hereunder or in connection herewith (including any proposed or actual amendment,
supplement or waiver to any Loan Document), and all out-of-pocket costs and
expenses (including Legal Costs) incurred by Agent and the Lender in connection
with the collection of the Obligations and enforcement of this Agreement, the
other Loan Documents or any such other documents.  In addition, Borrower agrees
to pay, and to save Agent and the Lender harmless from all liability for, any
fees of Borrower’s auditors in connection with any reasonable exercise by Agent
and the Lender of their rights pursuant to Section 6.2.  All Obligations
provided for in this Section 10.4 shall survive repayment of the Loans,
cancellation of the Notes and termination of this Agreement.
 
 
52

--------------------------------------------------------------------------------

 
 
10.5.           Indemnification by Borrower.  In consideration of the execution
and delivery of this Agreement by Agent and the Lender and the agreement to
extend the Commitments provided hereunder, Borrower hereby agrees to indemnify,
exonerate and hold Agent, the Lender and each of the officers, directors,
employees, Affiliates and agents of Agent and the Lender (each a “Lender Party”)
free and harmless from and against any and all actions, causes of action, suits,
losses, liabilities (including, without limitation, strict liabilities),
damages, fines, penalties and expenses, including Legal Costs (collectively, the
“Indemnified Liabilities”), incurred by Lender Parties or asserted against the
Lender Party by any Person (including in connection with any action, suit or
proceeding brought by the Borrower, any other Group Member or any Lender Party)
as a result of, or arising out of, or relating to (a) any repayment of Debt,
tender offer, merger, purchase of Stock and Stock Equivalents, purchase of
assets or other similar or dissimilar transaction financed or proposed to be
financed in whole or in part, directly or indirectly, with the proceeds of the
Loans, (b) the generation, use, handling, recycling, reclamation, release,
emission, discharge, transportation, storage, treatment or disposal of any
Hazardous Substance at any property owned or leased by Borrower or any other
Group Member, (c) any violation of or liability under any Environmental Laws or
any Environmental Claim with respect to conditions at any property owned or
leased by any Group Member or the operations conducted thereon, (d) the
investigation, cleanup or remediation of offsite locations at which any Group
Member or their respective predecessors are alleged to have directly or
indirectly released or disposed of Hazardous Substances and any related
Environmental Claims or (e) the execution, delivery, performance or enforcement
of this Agreement or any other Loan Document by any Lender Party, except to the
extent any such Indemnified Liabilities result from the applicable Lender
Party’s own gross negligence or willful misconduct as determined by a court of
competent jurisdiction.  If and to the extent that the foregoing undertaking may
be unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  All Obligations provided
for in this Section 10.5 shall survive repayment of the Loans, cancellation of
the Notes, any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral Documents and termination of this Agreement.
 
10.6.           Marshaling; Payments Set Aside.  Neither Agent nor the Lender
shall be under any obligation to marshal any assets in favor of Borrower or any
other Person or against or in payment of any or all of the Obligations.  To the
extent that Borrower makes a payment or payments to Agent or the Lender, or
Agent or the Lender enforces its Liens or exercises its rights of set-off, and
such payment or payments or the proceeds of such enforcement or set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent or the Lender in its discretion) to be repaid to a
trustee, receiver or any other party in connection with any bankruptcy,
insolvency or similar proceeding, or otherwise, then (a) to the extent of such
recovery, the obligation hereunder or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred and (b)
the Lender severally agrees to pay to Agent upon demand its ratable share of the
total amount so recovered from or repaid by Agent to the extent paid to such
Lender.
 
 
53

--------------------------------------------------------------------------------

 
 
10.7.           Nonliability of the Lender.  The relationship between Borrower
on the one hand and the Lender and Agent on the other hand shall be solely that
of borrower and lender.  Neither Agent nor the Lender shall have any fiduciary
responsibility to Borrower or any other Group Member.  Neither Agent nor the
Lender undertakes any responsibility to Borrower or any other Group Member to
review or inform Borrower or any other Group Member of any matter in connection
with any phase of Borrower’s or any other Group Member’s business or
operations.  Execution of this Agreement by Borrower constitutes a full,
complete and irrevocable release of any and all claims which Borrower may have
at law or in equity in respect of all prior discussions and understandings, oral
or written, relating to the subject matter of this Agreement and the other Loan
Documents.  Neither Agent nor the Lender shall have any liability with respect
to, and Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, punitive or consequential damages or liabilities.
 
10.8.           Anti-Money Laundering.
 
(a)              Each Canadian Loan Party acknowledges that, pursuant to the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” Laws, whether within Canada or elsewhere
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lender and the Agent may be required to obtain, verify and
record information regarding each Canadian Loan Party, its directors, authorized
signing officers, direct or indirect shareholders or other Persons in control of
each Canadian Loan Party, and the transactions contemplated hereby.  Each
Canadian Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
the Lender or the Agent, or any prospective assign or participant of the Lender
or the Agent, in order to comply with any applicable AML Legislation, whether
now or hereafter in existence.
 
(b)              If the Agent has ascertained the identity of each Canadian Loan
Party or any authorized signatories of each Canadian Loan Party for the purposes
of applicable AML Legislation, then the Agent:
 
(i)           shall be deemed to have done so as an agent for the Lender, and
this Agreement shall constitute a “written agreement” in such regard between the
Lender and the Agent within the meaning of applicable AML Legislation; and
 
 
54

--------------------------------------------------------------------------------

 
 
(ii)           shall provide to the Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.
 
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, the Lender agrees that the Agent has no obligation to ascertain the
identity of each Canadian Loan Party or any authorized signatories of each
Canadian Loan Party on behalf of the Lender, or to confirm the completeness or
accuracy of any information it obtains from each Canadian Loan Party or any such
authorized signatory in doing so.
 
10.9.           Currency Indemnity.  If, for the purposes of obtaining judgment
in any court in any jurisdiction with respect to this Agreement or any other
Loan Document, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount  due under this Agreement or under any other
Loan Document in any currency other than the Judgment Currency (the “Currency
Due”), then conversion shall be made at the rate of exchange prevailing on the
Business Day before the day on which judgment is given.  For this purpose “rate
of exchange” means the rate at which the Agent is able, on the relevant date, to
purchase the Currency Due with the Judgment Currency in accordance with its
normal practice through its bankers.  In the event that there is a change in the
rate of exchange prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by the Agent of the amount due, each
Canadian Loan Party will, on the date of receipt by the Agent, pay such
additional amounts, if any, or be entitled to receive reimbursement of such
amount, if any, as may be necessary to ensure that the amount received by the
Agent on such date is the amount in the Judgment Currency which when converted
at the rate of exchange prevailing on the date of receipt by the Agent is the
amount then due under this Agreement or such other Loan Document in the Currency
Due.  If the amount of the Currency Due which the Agent is so able to purchase
is less than the amount of the Currency Due originally due under this Agreement
or any other Loan Document, each Canadian Loan Party shall indemnify and save
the Agent and the Lender harmless from and against all loss or damage arising as
a result of such deficiency.  This indemnity shall constitute an obligation
separate and independent from the other obligations contained in this Agreement
and the other Loan Documents, shall give rise to a separate and independent
cause of action, shall apply irrespective of any indulgence granted by the Agent
or the Lender from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due under this Agreement or any other Loan Document or under any judgment
or order.
 
10.10.           Confidentiality.  Agent and the Lender agree to use
commercially reasonable efforts (equivalent to the efforts Agent or such Lender
applies to maintain the confidentiality of its own confidential information) to
maintain as confidential all information provided to them by any Loan Party and
designated as confidential, except that Agent and the Lender may disclose such
information (a) to Persons employed or engaged by Agent or such Lender or any of
their Affiliates (including collateral managers of the Lender) in evaluating,
approving, structuring or administering the Loan and the Commitments; (b) to any
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 10.10 (and any such assignee
or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any federal or state regulatory
authority or examiner, or any insurance industry association, or as reasonably
believed by Agent or such Lender to be compelled by any court decree, subpoena
or legal or administrative order or process; (d) as, on the advice of Agent’s or
such Lender’s counsel, is required by law; (e) in connection with the exercise
of any right or remedy under the Loan Documents or in connection with any
litigation to which Agent or such Lender is a party; (f) to any nationally
recognized rating agency or investor of the Lender that requires access to
information about the Lender’s investment portfolio in connection with ratings
issued or investment decisions with respect to such Lender; (g) that ceases to
be confidential through no fault of Agent or the Lender; (h) to a Person that is
an investor or prospective investor in a Securitization (as defined below) that
agrees that its access to information regarding Borrower and the Loan and
Commitments is solely for purposes of evaluating an investment in such
Securitization and who agrees to treat such information as confidential; (i) to
a Person that is a trustee, collateral manager, servicer, noteholder or secured
party in a Securitization in connection with the administration, servicing and
reporting on the assets serving as collateral for such Securitization; or (j) to
a Person that is an investor or prospective investor in the Agent or any of its
Affiliates.  For purposes of this Section 10.10, “Securitization” means a public
or private offering by the Lender or any of its Affiliates or their respective
successors and assigns, of securities which represent an interest in, or which
are collateralized, in whole or in part, by the Loans or the
Commitments.  Notwithstanding the foregoing, Borrower consents to the
publication by Agent or the Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
 
 
55

--------------------------------------------------------------------------------

 
 
10.11.           Captions.  Captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
 
10.12.           Nature of Remedies.  All Obligations of Borrower and rights of
Agent and the Lender expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by applicable law.  No
failure to exercise and no delay in exercising, on the part of Agent or the
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
 
10.13.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.  Receipt
by telecopy or electronic transmission of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page.
 
10.14.           Severability.  The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.
 
10.15.           Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by Borrower
of (or any indemnification for) any fees, costs or expenses payable to or
incurred (or to be incurred) by or on behalf of Agent or the Lender
 
 
56

--------------------------------------------------------------------------------

 
 
10.16.           Successors; Assigns.  This Agreement shall be binding upon
Borrower, the Lender and Agent and their respective successors and assigns, and
shall inure to the benefit of Borrower, the Lender and Agent and the successors
and assigns of the Lender and Agent.  No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan
Documents.  Borrower may not assign or transfer any of its rights or Obligations
under this Agreement without the prior written consent of Agent and the Lender.
 
10.17.           Governing Law.  THIS AGREEMENT AND EACH NOTE SHALL BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).
 
10.18.           Forum Selection; Consent to Jurisdiction; Service of
Process.  ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  EACH LOAN PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  Each Loan Party hereby appoints CT Corporation as such Loan Party’s
agent where notices and demands to or upon such Loan Party in respect of this
Agreement or any other Loan Document may be served (without prejudice to the
right of Agent or Lender  to serve process in any other manner permitted by
law).  If for any reason such process agent is unable to act as such, such Loan
Party will within 30 days appoint a substitute process agent located in the
State of New York and give notice of such appointment to Agent.
 
 
57

--------------------------------------------------------------------------------

 
 
10.19.           Waiver of Jury Trial.  EACH LOAN PARTY, AGENT AND EACH LENDER
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.
 
10.20.           Collateral Agent.  Each Lender hereby appoints PDL BIOPHARMA,
INC. as its collateral agent under the Guarantee and Collateral Agreement and
agrees that in so acting PDL BIOPHARMA, INC. will have all the rights,
protections, exculpations, indemnities and other benefits provided to PDL
BIOPHARMA, INC. under Section 9 hereof, and authorizes and directs PDL
BIOPHARMA, INC. to take or refrain from taking any and all action that it deems
necessary or advisable in fulfilling its role as Collateral Agent under each
Guarantee and Collateral Agreement.
 
[signature pages follow]
 
 
58

--------------------------------------------------------------------------------

 
 
The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.
 


MERUS LABS INTERNATIONAL INC.




By:____________________________
Name:
Title:


MERUS LABS LUXCO S.À R.L.




By:____________________________
Name:
Title:


ECG HOLDINGS INC.




By:____________________________
Name:
Title:


MERUS LABS INC.




By:___________________________
Name:
Title:
 
 
[Credit Agreement – Signature Page]
 
 

--------------------------------------------------------------------------------

 


MERUS LABS NETHERLANDS B.V.




 
By:___________________________
Name:
Title:   Director A
 


 
By:___________________________
Name:
Title:   Director B
 
[Credit Agreement – Signature Page]
 
 

--------------------------------------------------------------------------------

 
 
PDL BIOPHARMA, INC.,
as Agent and the Lender
 
By:                                                                
Name: John P. McLaughlin
Title:   President and Chief Executive Officer
 


[Credit Agreement – Signature Page]
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 
 
Commitments
 


 


Closing Date Commitment:  $* * *




Additional Commitment:  $* * *


 
I-1

--------------------------------------------------------------------------------

 
 
ANNEX II
 
Addresses
 
LOAN PARTIES
 
Address for Notices:
Merus Labs International Inc.
30 St. Patrick St., Ste. 301,
Toronto, Ontario M5T 3A3
Attention: Chief Executive Officer
Facsimile: (416) 593-4434
 
Copy to:
Clark Wilson LLP
Suite 800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1
Attention: Stewart Muglich
Facsimile: (604) 687-6314


AGENT
 
PDL BioPharma, Inc.,
as Agent and the Lender
 
Address for Notices:
932 Southwood Boulevard
Incline Village, NV  89451
Attention: General Counsel
Telephone: (775) 832-8500
Facsimile: (775) 832-8501


Bank: * * *



II-1